Exhibit 10.1

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 15, 2011

 

among

 

VENOCO, INC.,
as Borrower,

 

the Guarantors from Time to Time Parties Hereto,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF MONTREAL,
as Administrative Agent,

 

BMO CAPITAL MARKETS,
as Lead Arranger,

 

THE BANK OF NOVA SCOTIA
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents

 

and

 

KEYBANK NATIONAL ASSOCIATION
and
UNION BANK, N.A.
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

1.1

Certain Defined Terms

2

1.2

Other Interpretive Provisions

26

1.3

Accounting Principles

26

 

 

 

ARTICLE II THE CREDIT

27

2.1

Amounts and Terms of the Commitments

27

2.2

Procedure for Borrowing

28

2.3

Conversion and Continuation Elections

28

2.4

Voluntary Termination or Reduction

29

2.5

Optional Prepayments

29

2.6

Borrowing Base Determinations, Mandatory Prepayments

30

2.7

Repayment

34

2.8

Fees

34

2.9

Computation of Fees and Interest

35

2.10

Payments by the Company; Borrowings Pro Rata

36

2.11

Payments by the Lenders to the Administrative Agent

37

2.12

Sharing of Payments, Etc.

37

2.13

Issuing the Letters of Credit

38

2.14

Cash Collateralization for Defaulting Lenders

41

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

41

3.1

Taxes

41

3.2

Illegality

42

3.3

Increased Costs and Reduction of Return

43

3.4

Funding Losses

44

3.5

Inability to Determine Rates

44

3.6

Certificates of Lenders

44

3.7

Substitution of Lenders

45

3.8

Survival

45

 

 

 

ARTICLE IV SECURITY

45

4.1

The Security

45

4.2

Agreement to Deliver Security Documents

45

4.3

[Reserved.]

46

4.4

Offset

46

4.5

Guaranty

46

4.6

Production Proceeds

47

 

 

 

ARTICLE V CONDITIONS PRECEDENT

47

5.1

Conditions of the Effective Date and Initial Credit Extensions

47

5.2

Conditions to All Credit Extensions

50

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

51

6.1

Organization, Existence and Power

51

6.2

Corporate Authorization; No Contravention

51

 

i

--------------------------------------------------------------------------------


 

6.3

Governmental Authorization

52

6.4

Binding Effect

52

6.5

Litigation

52

6.6

No Default

52

6.7

ERISA Compliance

52

6.8

Use of Proceeds; Margin Regulations

53

6.9

Title to Properties

53

6.10

Oil and Gas Reserves

53

6.11

Reserve Report

54

6.12

Gas Imbalances

54

6.13

Taxes

54

6.14

Financial Statements and Condition

54

6.15

Environmental Matters

55

6.16

Regulated Entities

55

6.17

No Burdensome Restrictions

55

6.18

Copyrights, Patents, Trademarks and Licenses, Etc.

55

6.19

Subsidiaries

55

6.20

Insurance

56

6.21

Full Disclosure

56

6.22

Solvency

56

6.23

Labor Matters

56

6.24

[Reserved.]

56

6.25

Derivative Contracts

56

6.26

Ellwood Subsidiary

56

6.27

Senior Notes Indentures

56

6.28

Existing Indebtedness

57

6.29

Security Documents

57

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

57

7.1

Financial Statements

58

7.2

Certificates; Other Production and Reserve Information

58

7.3

Notices

59

7.4

Preservation of Company Existence, Etc.

60

7.5

Maintenance of Property

60

7.6

Insurance

60

7.7

Payment of Obligations

61

7.8

Compliance with Laws

61

7.9

Compliance with ERISA

61

7.10

Inspection of Property and Books and Records

61

7.11

Environmental Laws

62

7.12

New Subsidiary Guarantors

62

7.13

Use of Proceeds

62

7.14

Further Assurances

62

7.15

Agreements Regarding Unrestricted Subsidiaries

63

7.16

Title Opinions

64

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

64

8.1

Limitation on Liens

64

 

ii

--------------------------------------------------------------------------------


 

8.2

Disposition of Assets

65

8.3

Consolidations and Mergers

66

8.4

Loans and Investments

67

8.5

Limitation on Indebtedness

68

8.6

Transactions with Affiliates

69

8.7

Margin Stock

69

8.8

[Reserved.]

69

8.9

Restricted Payments

69

8.10

Derivative Contracts

70

8.11

Sale Leasebacks

71

8.12

Consolidated Leverage Ratio

71

8.13

Current Ratio

71

8.14

Change in Business

72

8.15

Accounting Changes

72

8.16

Certain Contracts; Amendments; Multiemployer Plans

72

8.17

Senior Notes

72

8.18

Forward Sales, Production Payments, Etc.

73

8.19

Use of Proceeds

73

8.20

New Bank Accounts

73

 

 

 

ARTICLE IX EVENTS OF DEFAULT

74

9.1

Event of Default

74

9.2

Remedies

76

9.3

Application of Proceeds

77

9.4

Rights Not Exclusive

77

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

77

10.1

Appointment and Authorization; Limitation of Agency

77

10.2

Delegation of Duties

78

10.3

Liability of Administrative Agent

78

10.4

Reliance by Administrative Agent

78

10.5

Notice of Default

79

10.6

Credit Decision

79

10.7

Indemnification

80

10.8

Administrative Agent in Individual Capacity

80

10.9

Successor Administrative Agent

81

10.10

Withholding Tax

81

10.11

Arranger; Syndication Agents; Documentation Agents

82

10.12

Release of Collateral

82

 

 

 

ARTICLE XI MISCELLANEOUS

83

11.1

Amendments and Waivers

83

11.2

Notices

84

11.3

No Waiver; Cumulative Remedies

85

11.4

Costs and Expenses

85

11.5

Indemnity

85

11.6

Payments Set Aside

86

11.7

Successors and Assigns

86

 

iii

--------------------------------------------------------------------------------


 

11.8

Assignments, Participations, Confidentiality, etc.

86

11.9

Interest

89

11.10

Indemnity and Subrogation

90

11.11

Automatic Debits of Fees

90

11.12

Notification of Addresses, Lending Offices, Etc.

90

11.13

Counterparts

90

11.14

Severability

91

11.15

No Third Parties Benefited

91

11.16

Governing Law, Jurisdiction

91

11.17

Submission To Jurisdiction; Waivers

91

11.18

Entire Agreement

91

11.19

NO ORAL AGREEMENTS

92

11.20

Accounting Changes

92

11.21

WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.

92

11.22

Amendment and Restatement

93

11.23

USA PATRIOT Act

94

11.24

Acknowledgments

94

11.25

Survival of Representations and Warranties

94

11.26

Release of Collateral and Guarantee Obligations

94

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Commitments and Pro Rata Shares

Schedule 6.5

 

Litigation

Schedule 6.7

 

ERISA Compliance

Schedule 6.15

 

Environmental Matters

Schedule 6.17

 

Burdensome Restrictions

Schedule 6.19

 

Subsidiaries and Minority Interests

Schedule 6.25

 

Existing Derivative Contracts

Schedule 6.29(a)-1

 

Security Agreement UCC Filing Jurisdictions

Schedule 6.29(a)-2

 

UCC Financing Statements to Remain on File

Schedule 6.29(a)-3

 

UCC Financing Statements to be Terminated

Schedule 6.29(b)

 

Mortgage Filing Jurisdictions

Schedule 8.1

 

Permitted Liens

Schedule 8.6

 

Transactions with Affiliates

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Notice of Borrowing

Exhibit B

 

Form of Notice of Conversion/Continuation

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Acceptance

Exhibit E

 

Form of Note

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
April 15, 2011, among VENOCO, INC., a Delaware corporation, as borrower (the
“Company”), the GUARANTORS (defined below) from time to time party hereto, each
of the financial institutions which is or which may from time to time become a
party hereto (individually, a “Lender” and collectively, the “Lenders”), BANK OF
MONTREAL, a Canadian chartered bank acting through certain of its United States
branches and agencies, including its Chicago, Illinois branch, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), BMO CAPITAL MARKETS, as arranger (in such
capacity, the “Arranger”), THE BANK OF NOVA SCOTIA, as Co-Syndication Agent (in
such capacity, a “Co-Syndication Agent”), THE ROYAL BANK OF SCOTLAND PLC, as
Co-Syndication Agent (in such capacity, a “Co-Syndication Agent”), KEYBANK
NATIONAL ASSOCIATION, as Co-Documentation Agent (in such capacity, a
“Co-Documentation Agent”), and UNION BANK, N.A., as Co-Documentation Agent (in
such capacity, a “Co-Documentation Agent”).

 

RECITALS

 

WHEREAS, the Company, certain Guarantors, the lenders party thereto, and Bank of
Montreal, as a Lender and Administrative Agent entered into the Third Amended
and Restated Credit Agreement dated December 21, 2009, as amended by the First
Amendment and Waiver Related to Third Amended and Restated Credit Agreement
dated as of February 4, 2011 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

WHEREAS, the Company desires to refinance, renew, extend and continue the
Existing Revolving Credit Outstandings (defined below), including the Existing
Revolving Credit Loans (defined below), with the proceeds of Loans hereunder;
and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Documents (defined below) or evidence payment of all or any of
such obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated; and that
from and after the Effective Time (defined below) the Existing Credit Agreement
be of no further force or effect except to evidence the incurrence of the
obligations of the Company and its Subsidiaries thereunder prior to the
Effective Time.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
that the Existing Credit Agreement shall be and hereby is amended and restated
in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Certain Defined Terms.  The following terms have the following
meanings:

 

“2017 Senior Notes” means the 11.5% Senior Notes due 2017 originally issued in
aggregate principal amount of $150,000,000 under the 2017 Senior Notes
Indenture.

 

“2019 Senior Notes” means the 8.875% Senior Notes due 2019 originally issued in
aggregate principal amount of $500,000,000 under the 2019 Senior Notes
Indenture.

 

“2017 Senior Notes Indenture” means that certain indenture dated as of
October 7, 2009 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“2019 Senior Notes Indenture” means that certain indenture dated as of
February 15, 2011 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“Account Control Agreement” means a deposit account control agreement or an
account control agreement to be executed and delivered among any Loan Party, the
Administrative Agent and a bank at which such Loan Party maintains a bank
account, in each case, in the form approved by the Administrative Agent, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Accounting Change” has the meaning assigned to such term in Section 11.20
hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

 

“Adjusted Base Rate” means, for any day and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum equal to the greatest of (a) the rate
of interest most recently announced by Bank of Montreal at its Chicago, Illinois
office as its “base rate” for Dollar advances made in the United States, (b) the
Federal Funds Rate most recently determined by the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent plus 1/2% (0.50%) per annum and (c) the LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, on
the immediately preceding Business Day) plus 1.0%.  The Adjusted Base Rate is
not necessarily intended to be the lowest rate of interest determined by Bank of
Montreal or any Lender in connection with extensions of credit. Changes in the
rate of interest on that portion of any Loans maintained as Base Rate Loans
shall be effective from and including the effective date of such change in the
Base Rate.  The Administrative Agent will give notice to the Company of changes
in the Base Rate due to a change in the rate of interest described in clause
(a) of this definition promptly upon receipt of notice of any such change from
Bank of Montreal.

 

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

 

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

 

“Affected Lender” has the meaning specified in Section 3.7.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent Fee Letter” means the letter agreement dated as of April 13, 2011 among
the Company, BMO Capital Markets and/or Bank of Montreal, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

“Agents” means, collectively, the Administrative Agent, BMO Capital Markets, in
its capacity as Arranger, The Bank of Nova Scotia and The Royal Bank of Scotland
plc, in their capacities as Co-Syndication Agents, and Key Bank National
Association and Union Bank, N.A., in their capacities as Co-Documentation
Agents.

 

“Agent’s Payment Office” means the address set forth on the signature
pages hereto in relation to the Administrative Agent, or such other address as
the Administrative Agent may from time to time specify.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement.

 

“Annual Proposed Borrowing Base” has the meaning specified in Section 2.6(b).

 

“Applicable Margin” means, with respect to any Base Rate Loan or LIBO Rate Loan
on any day, an amount equal to the percentage for such day under the Pricing
Grid for such type of Loan.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means eighty percent (80%).

 

“Arranger” has the meaning specified in the introductory clause hereto.

 

“ASC 410” means Accounting Standards Codification 410 (f/k/a FAS 143)
promulgated by the Financial Accounting Standards Board.

 

“ASC 505-50” means Accounting Standards Codification 505-50 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 718” means Accounting Standards Codification 718 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 815” means Accounting Standards Codification 815 (f/k/a FAS 133)
promulgated by the Financial Accounting Standards Board.

 

“Assignee” has the meaning specified in Section 11.8(a).

 

“Assignment and Acceptance” has the meaning specified in Section 11.8(a).

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the years ended December 31, 2010, 2009 and 2008,
together with the unqualified independent auditors’ report and opinion of Ernst
and Young LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

 

“Available Borrowing Base” means, at the particular time in question, the
Borrowing Base in effect at such time minus the applicable Effective Amount at
such time.

 

“Bank of Montreal” means Bank of Montreal, a Canadian chartered bank acting
through certain of its United States branches and agencies, including its
Chicago, Illinois branch.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate Loan” means a Loan that bears interest based at the Adjusted Base
Rate plus the Applicable Margin.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Base” means at the particular time in question, the amount provided
for in Section 2.6.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Period” means the period from the Effective Time until
November 1, 2011 and each six-month period commencing November 1, 2011 and each
subsequent May 1 and November 1 thereafter.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.2 or
an Issuance of a Letter of Credit occurs under Section 2.13.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to close
and, if the applicable Business Day relates to any LIBO Rate Loan, means such a
day on which dealings are carried on in the applicable offshore dollar interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, including Dodd-Frank/Basel (as
defined below), whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP as in effect on December 31, 2010, capitalized on the books
of such Person.

 

“Cash Dividends” means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than twelve (12) months from the date of acquisition issued
by and demand deposits with any U.S. commercial bank or any branch or agency of
a non-U.S. commercial bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than Five Hundred Million Dollars
($500,000,000) whose long term securities are rated at least A (or then
equivalent grade) by S&P or A2 (or then equivalent grade) by Moody’s at the time
of acquisition; (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s at the time of acquisition, and in either case having a tenor of
not more than twelve (12) months; (d) repurchase agreements with a term of not
more than seven days for underlying securities of the types described in clauses
(a) and (b) above; and (e) money market mutual or similar funds having assets in
excess of $100,000,000.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and
14(d)(2) of the Exchange Act (a “Group”), other than a Permitted Holder, of
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of securities of the Company which, together with any securities owned
beneficially by any “affiliates” or “associates” of such Group (as such terms
are defined in Rule 12b-2 under the Exchange Act), shall represent more than
thirty percent (30%) of the combined voting power of the Company’s securities
which are entitled to vote generally in the election of directors and which are
outstanding on the date immediately prior to the date of such purchase or
acquisition; provided, however, that no such “Change of Control” shall be deemed
to have occurred under this clause (a) if, and for so long as, Permitted Holders
have “beneficial ownership” (as such term is defined in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company’s securities which are entitled to vote generally in the election of
directors and which are outstanding on the date of determination; (b) a sale of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole to any Person or Group, except as permitted by Section 8.3; (c) the
liquidation or dissolution of the Company; or (d) the first day on which a
majority of the Board of Directors of the Company are not Continuing Directors
(as herein defined).  As herein defined, “Continuing Directors” means any member
of the Board of Directors of the Company who (x) is a member of such Board of
Directors as of the Effective Date or (y) was nominated for election or elected
to such Board of Directors with the affirmative vote of two-thirds of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

 

“Co-Documentation Agent” has the meaning specified in the introductory clause
hereto.

 

“Co-Syndication Agent” has the meaning specified in the introductory clause
hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means all Property which is subject to a Lien in favor of
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

 

“Commitment” means as to each Lender, such Lender’s obligation to make or
continue Loans and to incur or participate in the LC Obligations in an aggregate
principal amount at any one time outstanding up to but not exceeding the lesser
of (a) the Borrowing Base multiplied by such Lender’s Pro Rata Share and (b) the
amount set forth opposite the name of such Lender on Schedule 1.1(a) hereto
under the heading “Maximum Loan Amount”, or if such Lender is a party to an
Assignment and Acceptance, the amount set forth on the most recent Assignment
and Acceptance of such Lender, as that amount may be reduced or terminated
pursuant to this Agreement.

 

“Commitment Fee” means the fee payable pursuant to Section 2.8(a).

 

“Company” has the meaning specified in the introductory clause hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

6

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC 505-50 and other
non-cash items reducing Consolidated Net Income plus (c) Consolidated Interest
Expense plus (d) income tax expense minus (e) any non-cash items increasing
Consolidated Net Income, all determined in accordance with GAAP.  For purposes
of Section 8.12, Consolidated EBITDA shall be calculated to give pro forma
effect to Acquisitions and Dispositions as if such Acquisition(s) or
Disposition(s) had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations and capitalized interest) of the Company and its Restricted
Subsidiaries in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Company and its Restricted
Subsidiaries, all as determined in conformity with GAAP.  Consolidated Interest
Expense shall be calculated to give pro forma effect to financing transactions
as if such financing had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the fiscal quarter
ended March 31, 2011 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt as of such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Restricted Subsidiaries for such period
determined in accordance with GAAP, but excluding (a) the effects of the
application of ASC 815 and ASC 410 and any expensing of capitalized costs
required by Rule 4-10 of Regulation S-X promulgated by the SEC as applied to
reporting entities employing the full cost method and (b) income resulting from
transfers of assets (other than cash) between the Company or any of its
Restricted Subsidiaries, on the one hand, and an Unrestricted Subsidiary, on the
other hand.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

7

--------------------------------------------------------------------------------


 

“Credit Extension” means and includes the making, conversion or continuation of
any Loan and the Issuance of any Letter of Credit hereunder.

 

“Current Assets” means, for any Person, all assets of such Person that, in
accordance with GAAP, would be included as current assets on a balance sheet as
of a date of calculation; provided, however, an amount equal to the Available
Borrowing Base shall be included as current assets.

 

“Current Liabilities” means, for any Person, all liabilities of such Person
that, in accordance with GAAP, would be included as current liabilities on a
balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.

 

“Deficiency” means, at any time, the amount by which the Effective Amount
exceeds the then effective Borrowing Base.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.7(b)(iii).

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Company, the Administrative Agent, the Issuing
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, however, that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof.

 

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar

 

8

--------------------------------------------------------------------------------


 

agreements covering oil and gas commodities or prices or financial, monetary or
interest rate instruments.

 

“Disposition” has the meaning specified in Section 8.2.

 

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date.

 

“Dodd-Frank/Basel” means all requests, regulations, rules, guidelines or
directives issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.  For
purposes of this Agreement, each of the foregoing are deemed to have been
enacted, adopted, issued and gone into effect after the date of this Agreement.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date plus the LC Obligations on such date.

 

“Effective Date” means the date on which the Effective Time occurs.

 

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 are satisfied or waived by all Lenders.

 

“Eligible Assignee” means (a) a Lender; (b) a commercial bank organized under
the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $100,000,000; (c) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
United States; (d) a financial institution with a net worth in excess of
$100,000,000; and (e) a Person with a combined capital and surplus of at least
$100,000,000 that is primarily engaged in the business of commercial banking and
that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary.

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Restricted Subsidiary of the Company.

 

9

--------------------------------------------------------------------------------


 

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to
Section 4041(b) of ERISA), the treatment of a Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“LIBO Rate”.

 

“Event of Default” means any of the events or circumstances specified in
Section 9.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

 

“Existing Revolving Credit Loans” means the outstanding principal amount of
“Loans” as defined in the Existing Credit Agreement outstanding at the Effective
Time.

 

10

--------------------------------------------------------------------------------


 

“Existing Revolving Credit Outstandings” means the sum of (a) the Existing
Revolving Credit Loans and (b) the “LC Obligation” as defined in the Existing
Credit Agreement outstanding at the Effective Time.

 

“Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means (i) each of TexCal LP, TexCal GP, TexCal STX and Whittier, and
(ii) any Restricted Subsidiary of the Company which is required to execute the
Guaranty under Section 7.12 upon the execution and delivery by such entity of
the Guaranty.

 

“Guaranty” means the Fourth Amended and Restated Guaranty Agreement dated as of
the date hereof executed by each Guarantor in favor of the Administrative Agent
and the Lenders, as the same may be amended, supplemented or otherwise modified
from time to time pursuant to the terms hereof (including, in the case of any
Subsidiary required to execute the Guaranty pursuant to Section 7.12, by
execution and delivery of a joinder thereto in the form of Annex 1 thereto).

 

11

--------------------------------------------------------------------------------


 

“Guaranty Obligation” means, as to any Person without duplication, any direct or
indirect liability of that Person with or without recourse, with respect to any
Indebtedness (including any instrument evidenced thereby), dividend, bonds,
letter of credit or other similar obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person
(a) to purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.

 

“Hastings Assets” means those assets currently owned by the Company and located
in the Hastings Field in Brazoria and Galveston Counties, Texas.

 

“Highest Lawful Rate” means, as of a particular date, the maximum non-usurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature,
covering lands in or offshore the continental United States.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business and payable in accordance with
customary practices and which in any event are no more than 120 days past due,
or, if more than 120 days past due, are being contested in good faith); (c) all
unreimbursed material reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property) including, without limitation, production payments, net
profit interests and other Hydrocarbon Interests subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all net obligations payable (including any deferred obligation to
pay any premiums) with respect to Derivative Contracts except for payables for
ordinary course of business settlement payments; (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above; and (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon

 

12

--------------------------------------------------------------------------------


 

or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

“Independent Auditor” has the meaning specified in Section 7.1(a).

 

“Independent Engineer” has the meaning specified in Section 7.2(c).

 

“Initial Borrowing Base” has the meaning specified in Section 2.6(a).

 

“Initial Reserve Report” has the meaning specified in Section 6.11.

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

 

“Interest Payment Date” (a) as to any Base Rate Loan, means July 1, 2011 and the
first Business Day of each calendar quarter thereafter prior to the Termination
Date and each date on which such a Base Rate Loan is converted into another
Interest Rate Type of Loan, and (b) as to any LIBO Rate Loan, the last day of
the Interest Period applicable to such Loan; provided, however, that if any
Interest Period for an LIBO Rate Loan exceeds three months, the date that falls
three months after the beginning of such Interest Period is also an Interest
Payment Date.

 

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which such
Loan is converted into or continued as LIBO Rate Loan, and ending on the date
one week, or one, two, three or six months thereafter (or such greater number of
months as may be requested by the Company and determined to be available by the
Administrative Agent and the Lenders) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that: 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to any LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Termination Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

 

13

--------------------------------------------------------------------------------


 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“ISP” has the meaning specified in Section 2.13(b).

 

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Lender” means (1) any Affiliate, unit or agency of Bank of Montreal and
(2) each lender that agrees to act as an issuer of Letters of Credit hereunder
at the request of the Company and as agreed to by the Administrative Agent, in
each case in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.13.  Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“LC Application” means an application or agreement for a standby Letter of
Credit on terms reasonably acceptable to the Issuing Lender and the Company with
appropriate insertions duly executed by the Company pursuant to Section 2.13(a).

 

“LC Collateral” means any amounts, plus interest accrued thereon, held by the
Administrative Agent as security for the LC Obligations.

 

“LC Obligations” means, at the time in question, the sum of the Matured LC
Obligations plus the aggregate undrawn face amount under all Letters of Credit
then outstanding.

 

“LC Related Document” means the Letters of Credit, any LC Application and any
other document relating to any Letter of Credit including any of the Issuing
Lender’s standard form documents for letter of credit issuances.

 

“Lender Fee Letter” means the letter agreement dated as of April 13, 2011 among
the Company, BMO Capital Markets and/or Bank of Montreal, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Lenders” has the meaning specified in the introductory clause hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office,” as the case may be, on the signature pages hereof, or such
other office or offices as such Lender may from time to time notify the Company
and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued by the Issuing
Lender pursuant to this Agreement and upon an LC Application.

 

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans
comprising part of the same Borrowing, the rate of interest per annum (rounded
upward to the next 1/16th of 1%) determined by the Administrative Agent as
follows:

 

14

--------------------------------------------------------------------------------


 

LIBO Rate =

 

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

 

 

where,

 

                “Eurodollar Reserve Percentage” means for any day for any
Interest Period the maximum reserve percentage (expressed as a decimal, rounded
upward to the next 1/100th of 1%) in effect on such day (whether or not
applicable to any Lender) under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”); and

 

 

 

 

 

“LIBOR” means relative to any Interest Period for LIBO Rate Loans:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on Reuters Screen
LIBOR01 Page (or any successor thereto or substitute therefor) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by Bank of Montreal and with a term
equivalent to such Interest Period would be offered by Bank of Montreal’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, collateral assignment, charge, deposit arrangement to secure an
obligation, encumbrance, lien (statutory or other) or preferential arrangement
of any kind or nature whatsoever in respect of

 

15

--------------------------------------------------------------------------------


 

any Property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement and the interest of a lessor
under a Capital Lease), or any financing lease having substantially the same
economic effect as or other agreement to provide any of the foregoing, but not
including (a) the interest of a lessor under a lease on Oil and Gas Properties
or (b) the interest of a lessor under an Operating Lease.

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, any Qualifying Derivative Contracts, each LC Application, each Letter
of Credit, the Agent Fee Letter, the Lender Fee Letter, and all other documents
delivered to the Administrative Agent or any Lender in connection herewith.

 

“Loans” has the meaning specified in Section 2.1(a).

 

“Loan Parties” means the Company and each Guarantor.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect, as applicable, upon the operations, business, properties or
financial condition of the Company and its Subsidiaries, taken as a whole; (b) a
material impairment of the ability of the Company or any Restricted Subsidiary
to perform under any material Loan Document and to avoid any Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Restricted Subsidiary of any material
Loan Document.

 

“Matured LC Obligations” means the aggregate amount of payments theretofore made
by the Issuing Lender in respect of Letters of Credit and not theretofore
reimbursed by the Company to the Issuing Lender or deemed Loans pursuant to
Section 2.13(d).

 

“Maturity Date” means March 31, 2016.

 

“Maximum Loan Amount” means an aggregate amount of $500,000,000.  Each Lender’s
Maximum Loan Amount is set forth on Schedule 1.1(a) hereto under the heading
“Maximum Loan Amount”, or if such Lender is a party to an Assignment and
Acceptance, the amount set forth on the most recent Assignment and Acceptance of
such Lender, as that amount may be reduced or terminated pursuant to this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Loan Parties, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering certain Oil and Gas Properties of the Loan Parties and all
supplements, assignments, assumptions, amendments and restatements thereto (or
any agreement in substitution therefor) which are executed and delivered to the
Administrative Agent for benefit of the Lenders pursuant to Article IV of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
valid, first Lien pursuant to the Mortgages, subject to Permitted Liens.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, with respect to which the
Company or any ERISA Affiliate may have a liability.

 

“Net Cash Proceeds” means (a) in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of reasonable and customary Attorney Costs,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any Property which is the subject of such Disposition or Recovery Event and
other reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or incurrence
(other than the exercise price of stock options issued for compensatory
purposes), net of Attorney Costs, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Net Present Value” means the PV-10 Value in the most recent Reserve Report
previously delivered pursuant to Section 6.11 or Section 7.2(c) as adjusted at
the date of determination for Dispositions and purchases of Hydrocarbon
Interests occurring since the date of such report.  The Net Present Value shall
be calculated by the Company as of each date of determination.

 

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Restricted Subsidiaries’ interest in the proceeds received from the sale of
Oil and Gas produced from Mortgaged Properties after deduction of (a) royalties;
(b) third party pipeline and transportation charges; (c) production, ad valorem
and severance taxes chargeable against such production; (d) marketing costs;
(e) overriding royalties; (f) other interests in and measured by production
burdening the Mortgaged Properties; and (g) the current portion of direct
operating or production costs which is allocable to such interest in such
Mortgaged Properties.

 

“Non-Recourse Obligations” means Indebtedness, Guaranty Obligations, and other
obligations or commitments of any type as to which (a) no Loan Party (i) is
obligated to provide credit support in any form (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is or
becomes directly or indirectly liable and (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary) would permit (upon notice, lapse of
time or both) any holder of such Indebtedness or Guaranty Obligations (other
than Indebtedness or Guaranty Obligations included in the Obligations of a Loan
Party) to declare a default on such Indebtedness, Guaranty Obligations,
obligations or commitments of such Loan Party or cause the

 

17

--------------------------------------------------------------------------------


 

payment of any such Indebtedness to be accelerated or payable prior to its
stated maturity or cause any such Guaranty Obligations, obligations or other
commitments to become payable.

 

“Notes” means the promissory notes, whether one or more, specified in
Section 2.1(b), substantially in the same form as Exhibit E.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, losses, damages, penalties, actions, judgments,
suits, obligations, covenants and duties arising under any Loan Document owing
by any Loan Party to any Lender, the Issuing Lender, the Administrative Agent,
any Qualifying Derivative Contract Counterparty or any Indemnified Person,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel) or
otherwise.

 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, joint operating agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, and other agreements that are customary in the oil and
gas business and are entered into by any Loan Party in the ordinary course of
business; provided, however, in all instances that such Liens are limited to the
assets that are the subject of the relevant agreement; and (b) Liens on
pipelines or pipeline facilities that arise by operation of law.

 

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Loan Parties and contracts executed in connection therewith and all
tenements, hereditaments, appurtenances, and properties belonging, affixed or
incidental to such Hydrocarbon Interests, including, without limitation, any and
all Property, now owned by the Loan Parties and situated upon or to be situated
upon, and used, built for use, or useful in connection with the operating,
working or developing of such Hydrocarbon Interests, including, without
limitation, any and all

 

18

--------------------------------------------------------------------------------


 

petroleum or natural gas wells, buildings, structures, field separators, liquid
extractors, plant compressors, pumps, pumping units, field gathering systems,
tank and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, taping, tubing and rods, surface leases, rights of way, easements
and servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by the
Loan Parties.

 

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

 

“Operating Lease” means an operating lease determined in accordance with GAAP.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; for any limited
liability company, the certificate of formation or organization, the limited
liability company agreement, regulations or operating agreement, initial
resolution of members and all other documents, filings and instruments necessary
to create and constitute such company; and for any limited partnership, the
certificate of formation or organization and the agreement of limited
partnership, in each case, as amended from time to time.

 

“Originating Lender” has the meaning specified in Section 11.8(d).

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
enforcement or registration of, or otherwise with respect to, any Loan
Documents.

 

“Participant” has the meaning specified in Section 11.8(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Holder” means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002, as
amended on April 22, 2010 (a trust for which Timothy M. Marquez and Bernadette
B. Marquez serve as Trustees), and any entity of which any such Person owns,
directly or indirectly, and exercises voting power with respect to, 80% or more
of the capital stock, partnership or membership interests or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of (a) the board of directors of such entity, if such entity is
a corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or

 

19

--------------------------------------------------------------------------------


 

committee of such entity serving a function comparable to that to the board of
directors of a corporation, if such entity is neither a corporation nor limited
partnership.

 

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) and (B) non-consensual Liens permitted by Section 8.1 to the
extent arising by operation of law.

 

“Permitted Indebtedness” has the meaning specified in Section 8.5.

 

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, limited liability partnership, joint venture, entity
or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, which the Company, any of its
Subsidiaries, or ERISA Affiliates sponsors or maintains.

 

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

 

“Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below, which shall be computed as of each day during the term
hereof for the Applicable Margin (and Letter of Credit Rate) and Commitment Fee
based upon the Utilization Percentage on such day as follows:

 

 

 

 

 

Applicable Margin

 

 

 

Pricing
Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit Rate
(bps)

 

Commitment Fee
(bps)

 

Level V

 

90% or more

 

175.0

 

275.0

 

50.0

 

Level IV

 

75% or more but less than 90%

 

150.0

 

250.0

 

50.0

 

Level III

 

50% or more but less than 75%

 

125.0

 

225.0

 

50.0

 

Level II

 

25% or more but less than 50%

 

100.0

 

200.0

 

50.0

 

Level I

 

less than 25%

 

75.0

 

175.0

 

50.0

 

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas, and all activities and operations incidental thereto, including all general
and administrative activities, and the leasing, operation or ownership of any
office buildings or other real property related to such business.

 

20

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Maximum Loan Amount divided by the combined Maximum Loan Amounts
of all Lenders.

 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) from Oil and Gas
Properties and interests owned by the Company and its Restricted Subsidiaries
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent Reserve Report delivered pursuant to
Section 7.2(c), after deducting projected production from any Oil and Gas
Properties sold or under contract for sale that had been included in such report
and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports prepared on the same basis as
the reports delivered pursuant to Section 7.2(c) and otherwise are satisfactory
to the Administrative Agent.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

 

“PV-10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company’s and its
Restricted Subsidiaries’ Oil and Gas Properties as set forth in the most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c), utilizing a 10%
discount rate.

 

“Qualifying Derivative Contract” means any Derivative Contract between any Loan
Party and any Qualifying Derivative Contract Counterparty.

 

“Qualifying Derivative Contract Counterparty” means, with respect to a
Qualifying Derivative Contract, any Person that was a Lender or an Affiliate
thereof at the time such Qualifying Derivative Contract was originally entered
into.

 

“Quarterly Status Report” means a status report prepared quarterly by the
Company in form, scope and content reasonably acceptable to the Administrative
Agent for such quarter then ended (a) detailing the volumes of Oil and Gas
produced, gross revenue, net lease income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any material production
imbalances incurred during such period, (b) describing the Company’s position
regarding its Derivative Contracts including, as of the last Business Day of
such quarter, a summary of its hedging positions under its Derivative Contracts,
including the type, term, price, effective date and notional principal amount or
volumes, “mark to market” calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and the counterparty to each

 

21

--------------------------------------------------------------------------------


 

Derivative Contract, (c) containing a table that demonstrates the Company’s
compliance with the requirements set forth in Section 8.9 and (d) containing
such additional information with respect to any of Company’s Oil and Gas
Properties as may be reasonably requested by Administrative Agent.

 

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Restricted Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

 

“Related Funds” means, with respect to any Lender that is a fund or combined
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Replacement Lender” has the meaning specified in Section 3.7.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 50% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 50% of the aggregate
Commitments at such time; provided, however, that the Effective Amount, the
aggregate Commitments, and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders shall be excluded from
the determination of Required Lenders; and provided, further, however, that for
purposes of any determination under Section 2.6(b) or 2.6(c) as to any increase
in the amount of the Borrowing Base, “Required Lenders” means all of the Lenders
other than the Defaulting Lenders, if any.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Report” means the Initial Reserve Report, and each subsequent report
delivered pursuant to Section 7.2(c), each of which shall be a report, in form,
scope and content reasonably acceptable to the Administrative Agent, covering
proved developed and proved undeveloped reserves attributable to the Company’s
and its Restricted Subsidiaries’ Oil and Gas Properties and setting forth with
respect thereto, (a) the total quantity of proved developed and proved
undeveloped Oil and Gas reserves (separately classified as to producing, shut
in, behind pipe, and undeveloped), (b) the estimated future net revenues and
cumulative estimated future net revenues, (c) the present discounted value of
future net revenues, and (d) such other information

 

22

--------------------------------------------------------------------------------


 

and data with respect to the Mortgaged Properties as the Administrative Agent
may reasonably request.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, general counsel, vice president,
secretary or treasurer of the Person; provided, however, that with respect to
financial matters, “Responsible Officer” shall be limited to the chief executive
office, chief financial officer or treasurer of such Person.

 

“Restricted Payments” has the meaning specified in Section 8.9.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Subject to the right to redesignate certain Restricted
Subsidiaries as Unrestricted Subsidiaries in accordance with the definition of
“Unrestricted Subsidiary,” all of the Subsidiaries as of the date hereof are
Restricted Subsidiaries.  Any Subsidiary designated as an Unrestricted
Subsidiary may be redesignated as a Restricted Subsidiary; provided, however,
that after giving effect to such redesignation, (a) no Default or Event of
Default shall have occurred and be continuing and (b) the Company shall be in
pro forma compliance with Sections 8.12 and 8.13.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Term Loan Agreement” means that certain Term Loan Agreement dated
as of May 7, 2007, as amended by the First Amendment to Term Loan Agreement
dated November 7, 2007, among the Company, the Guarantors party thereto, the
several lenders from time to time party thereto, Credit Suisse, Cayman Islands
Branch, as Administrative Agent, Credit Suisse Securities (USA) LLC and UBS
Securities LLC, as Joint Lead Arrangers, and Lehman Brothers Inc. and BMO
Capital Markets Corp., as Co-Arrangers, as such may be further amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

 

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

 

“Security Agreement” means the Fourth Amended and Restated Security Agreement
dated as of the date hereof executed by the Loan Parties pledging to the
Administrative Agent for benefit of the Secured Parties all of the Property of
the Loan Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
hereof (including, in the case of any Restricted Subsidiary required to execute
the Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

 

“Security Documents” means the Mortgages, the Security Agreement, each Account
Control Agreement and related financing statements as same may be amended from
time to time and any and all other instruments or agreements now or hereafter
executed in connection with or as security for the payment of the Indebtedness.

 

23

--------------------------------------------------------------------------------


 

“Security Termination Date” means the date on which all Commitments have
terminated or expired and all Obligations (other than Obligations under any
Qualifying Derivative Contract and indemnity obligations and similar obligations
that survive the termination of the Loan Documents) have been paid in full in
cash and no Letter of Credit shall be outstanding (other than obligations with
respect to which other arrangements satisfactory to the Issuing Lender and the
Company have been made).

 

“Semi-Annual Proposed Borrowing Base” has the meaning specified in
Section 2.6(c).

 

“Senior Notes” means each of (i) the 2017 Senior Notes and (ii) the 2019 Senior
Notes.

 

“Senior Notes Debt Documents” means, collectively, the Senior Notes Indentures,
the Senior Notes, and any Senior Notes Subsidiary Guarantees.

 

“Senior Notes Indentures” means each of (i) the 2017 Senior Notes Indenture and
(ii) the 2019 Senior Notes Indenture.

 

“Senior Notes Subsidiary Guarantees” mean, collectively, the guarantees by
certain Subsidiaries of the Senior Notes.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.

 

“Special Damages” has the meaning specified in Section 11.21.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company, except that for purposes of
Article IV only, “Subsidiary” excludes Ellwood and any Unrestricted Subsidiary.

 

“Supermajority Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 662/3% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 662/3% of the
aggregate Commitments at such time; provided, however, that the Effective
Amount, the aggregate amount of the Commitments and the principal amount of the
Loans and participation interests in Letters of Credit of the Defaulting Lenders
shall be excluded from the determination of Supermajority Lenders; and provided,
further, however, that for purposes of any

 

24

--------------------------------------------------------------------------------


 

determination under Section 2.6(b) or 2.6(c) as to any increase in the amount of
the Borrowing Base, “Supermajority Lenders” means all of the Lenders other than
the Defaulting Lenders, if any.

 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety or appeal bonds,
performance bonds (including plugging and abandonment bonds) and similar
instruments.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross margin or capital
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or maintains a lending office or conducts business (other than solely by reason
of the transactions evidenced hereby or taking any action contemplated by the
Loan Documents).

 

“Termination Date” means the earlier of (a) the Maturity Date or (b) the
Security Termination Date.

 

“TexCal GP” means TexCal Energy (GP) LLC, a Delaware limited liability company.

 

“TexCal LP” means TexCal Energy (LP) LLC, a Delaware limited liability company.

 

“TexCal STX” means TexCal Energy South Texas L.P., a Texas limited partnership.

 

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

 

“UCP” has the meaning specified in Section 2.13(b).

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (a) that becomes a
Subsidiary after the date hereof and, at the time it becomes a Subsidiary, is
designated as an Unrestricted Subsidiary, in each case pursuant to a written
notice from the Company to the Administrative Agent, (b) which has not acquired
any assets (other than cash made available pursuant to this Agreement) from the
Company or any Restricted Subsidiary, except in compliance with Section 8.6, and
(c) that has no Indebtedness, Guaranty Obligations or other obligations other
than Non-Recourse Obligations.  Any Restricted Subsidiary may be redesignated as
an Unrestricted Subsidiary; provided, however, that after giving effect to such
redesignation, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Company shall be in pro forma compliance with Sections
8.12 and 8.13.

 

25

--------------------------------------------------------------------------------


 

“Utilization Percentage” means, at any time, the percentage obtained by dividing
(a) the Effective Amount at such time by (b) the Borrowing Base at such time.

 

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

 

1.2           Other Interpretive Provisions.  With reference to this Agreement
and each other Document, unless otherwise specified herein or in such Loan
Document:  (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.  Unless otherwise specified or
the context clearly requires otherwise, the words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement; and, subsection, Section, Schedule and
Exhibit references are to this Agreement.  The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.  The term “including” is not limiting and
means “including without limitation.”  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.  The
recitals, captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement. 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”  (c) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and any Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
supplements, restatements, amendments and restatements, renewals, substitutions,
replacements, assumptions and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document, and (ii) references to any statute or regulation, are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting the statute or
regulation.  (d) This Agreement and other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.  This Agreement and the other
Loan Documents are the result of negotiations among and have been reviewed by
counsel to the Administrative Agent, the Company and the other parties, and are
the products of all parties.  Accordingly, they shall not be construed against
the Lenders or the Administrative Agent merely because of the Administrative
Agent’s or Lenders’ involvement in their preparation.  The terms “Lender” and
“Administrative Agent” include their respective successors.

 

1.3           Accounting Principles.

 

(a)           Unless the context otherwise clearly requires or as otherwise
modified in this Agreement, including Section 11.20, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.  References to “consolidated”, when it precedes any
accounting term, means such term as it would apply to the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

 

(b)           References herein to “fiscal year” and “fiscal quarter” refer to
such fiscal periods of the Company.

 

26

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDIT

 

2.1           Amounts and Terms of the Commitments.

 

(a)           Each Lender severally agrees, on the terms and conditions set
forth herein, to make revolving credit loans to the Company from time to time on
any Business Day during the period from the Effective Time to the Termination
Date (together with any conversions or continuations thereof, “Loans”), so long
as, as of the time at which the requested Loan is to be made and after giving
effect to such Loan, (i) the aggregate amount of all Loans by such Lender at
such time does not exceed such Lender’s Pro Rata Share of the aggregate amount
of Loans of all Lenders at such time, and (ii) the aggregate amount of such
Lender’s Loans and such Lender’s Pro Rata Share of the LC Obligations
outstanding at such time does not exceed such Lender’s Commitment.  Subject to
the terms and conditions hereof, until the Termination Date, the Company may
borrow, repay, and reborrow Loans hereunder.

 

(b)           If requested by any Lender, the obligation of the Company to repay
to such Lender the aggregate amount of all Loans made by such Lender, together
with interest accruing in connection therewith, shall be evidenced by a single
Note made by the Company payable to the order of such Lender.  The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.  Interest on each
Note shall accrue and be due and payable as provided herein.

 

(c)           Subject to the terms and conditions of Section 2.13 below and
relying upon the representations and warranties herein set forth, the Issuing
Lender for the account of the Lenders agrees to issue or renew Letters of Credit
in accordance with the applicable Notice of Borrowing and LC Application
therefor.  No Letter of Credit will be issued or renewed in a face amount which,
after giving effect to the issuance or renewal of such Letter of Credit, would
cause either (x) the LC Obligations to exceed $30,000,000 or (y) the Effective
Amount to exceed the Borrowing Base then in effect.  Each Letter of Credit shall
by its terms be stated to expire on a date no later than the earlier of (i) one
year after its Issuance (or, if renewed, one year after the renewal date) and
(ii) the Termination Date, unless such Letter of Credit has been
cash-collateralized with cash in an amount at least equal to 105% of the undrawn
face amount thereof at least 30 days before the Termination Date.  If any Letter
of Credit has been drawn upon and the amount so drawn has not been reimbursed to
the Issuing Lender, the Commitment of each Lender shall be deemed to be utilized
for all purposes hereof in an amount equal to such Lender’s Pro Rata Share of
the LC Obligations.  If, for any reason, any Letter of Credit remains
outstanding as of the Termination Date, the Company shall cause such Letter of
Credit to be collateralized with cash in an amount at least equal to 105% of the
undrawn face amount thereof under arrangements satisfactory to the
Administrative Agent or to be secured by back-to-back letters of credit issued
by banks, and in form and substance, satisfactory to the Administrative Agent
and the Issuing Lender.

 

(d)           At the Effective Time, and subject to satisfaction of the
conditions precedent set forth in Section 5.1, the outstanding aggregate amount
of Existing Revolving

 

27

--------------------------------------------------------------------------------


 

Credit Outstandings shall be refinanced, renewed, and extended, and such amount
shall be, and shall be deemed to be, Loans or LC Obligations (as applicable)
made by the Lenders and held by the Issuing Lender (as applicable) hereunder.

 

2.2           Procedure for Borrowing.

 

(a)           Each Borrowing of Loans shall be made upon the Company’s
irrevocable written notice delivered to the Administrative Agent in the form of
a Notice of Borrowing duly completed which notice must be received by the
Administrative Agent prior to 12:00 p.m. (Chicago, Illinois time) (i) three
Business Days prior to the requested Borrowing Date, in the case of LIBO Rate
Loans; and (ii) on the requested Borrowing Date, in the case of Base Rate Loans.

 

(b)           Each Notice of Borrowing shall specify (i) the amount of the
Borrowing, which shall be in an aggregate minimum amount (A) for Base Rate Loans
equal to the lesser of (x) $500,000 or any multiple integrals of $100,000 in
excess thereof or (y) the unadvanced portion of the applicable Available
Borrowing Base and (B) for LIBO Rate Loans $1,000,000 or any multiple integrals
of $1,000,000 in excess thereof (if the Available Borrowing Base as of such
Borrowing Date will be less than $1,000,000, then the Company may not request an
LIBO Rate Loan); (ii) the requested Borrowing Date, which shall be a Business
Day; (iii) the Company’s calculation of the current Applicable Margin; (iv) the
Interest Rate Type of Loans comprising the Borrowing; and (v) for LIBO Rate
Loans the duration of the Interest Period applicable to such Loans.  If the
Notice of Borrowing fails to specify the duration of the Interest Period for any
Borrowing comprised of LIBO Rate Loans, such Interest Period shall be three
months.

 

(c)           The number of tranches outstanding of LIBO Rate Loans, whether
under a Borrowing, conversion or continuation, shall not exceed eight (8) at any
one time.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of any Notice of Borrowing and of the amount of such Lender’s Pro Rata
Share of that Borrowing.

 

(e)           Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of each Borrowing available to
the Administrative Agent for the account of the Company at the Agent’s Payment
Office by 12:00 p.m. (Chicago, Illinois time) on the Borrowing Date requested by
the Company, in funds immediately available to the Administrative Agent.  The
proceeds of all such Loans will then be made available to the Company by the
Administrative Agent by wire transfer to the account(s) specified by the Company
in the related Notice of Borrowing.

 

2.3           Conversion and Continuation Elections.

 

(a)           Prior to the Termination Date, the Company may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.3(b),
(i) elect, as of any Business Day in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period in the case of LIBO Rate Loans, to
convert any such Loans into Loans of any other Interest Rate Type; or (ii) elect
as of the last day of the applicable Interest Period, to continue

 

28

--------------------------------------------------------------------------------


 

any Loans having Interest Periods expiring on such day; provided, however, that
if at any time an LIBO Rate Loan in respect of any Borrowing is reduced, by
payment, prepayment, or conversion of part thereof to less than $1,000,000, such
LIBO Rate Loan shall automatically convert into a Base Rate Loan.

 

(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 12:00 p.m.
(Chicago, Illinois time) at least (i) three Business Days in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as LIBO Rate Loans; and (ii) on the Conversion/Continuation Date, if the Loans
are to be converted into Base Rate Loans, specifying: (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Loans to be converted
or continued; (C) the Interest Rate Type of Loans resulting from the proposed
conversion or continuation; and (D) other than in the case of conversions into
Base Rate Loans, the duration of the requested Interest Period.

 

(c)           If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective Lender’s Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

 

2.4           Voluntary Termination or Reduction.  Subject to Section 3.4, the
Company may, upon not less than three Business Days’ prior notice to the
Administrative Agent, permanently terminate the Commitments (in whole or in
part) or reduce the aggregate Maximum Loan Amount by an aggregate minimum amount
of $500,000 or any integral multiple thereof; unless, after giving effect
thereto and to any prepayments of Loans made on the effective date thereof, the
Effective Amount exceeds the aggregate Commitments then in effect.  Once reduced
in accordance with this Section 2.4, the aggregate Maximum Loan Amount may not
be increased.  Any reduction of the aggregate Maximum Loan Amount shall be
applied to the respective Maximum Loan Amount of each Lender according to its
Pro Rata Share.  All accrued commitment fees to, but not including, the
effective date of any reduction of the aggregate Maximum Loan Amount or a
termination of the Commitments, shall be paid on the effective date of such
reduction or termination.

 

2.5           Optional Prepayments.  Subject to Section 3.4, the Company may, at
any time or from time to time,

 

(a)           prepay Base Rate Loans upon irrevocable notice to the
Administrative Agent, ratably as to each Lender, in whole or in part, in
aggregate minimum principal amounts of

 

29

--------------------------------------------------------------------------------


 

$100,000 or integral multiples thereof (unless the Effective Amount is less than
$500,000, then such prepayments shall be equal to the Effective Amount) and

 

(b)           prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not less than three (3) Business Days, ratably as to each
Lender, in whole or in part, in aggregate minimum principal amounts of $500,000
or integral multiples thereof plus all interest and expenses then outstanding on
such LIBO Rate Loans.

 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

 

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.4.

 

2.6           Borrowing Base Determinations, Mandatory Prepayments.

 

(a)           Scheduled Borrowing Base Determinations.  For the period from the
Effective Date to the initial redetermination date pursuant to Section 2.6(c) or
Section 2.6(d), the initial Borrowing Base hereunder shall be $200,000,000 (the
“Initial Borrowing Base”).

 

(b)           Annual Borrowing Base Determinations.  Upon receipt by the
Administrative Agent of each Reserve Report described in Section 7.2(c)(i), the
Administrative Agent shall make a determination by May 1, or, if later, within
25 days of the receipt of such report (such determination, the “Annual Proposed
Borrowing Base”) of the amount of the borrowing base (herein as determined and
redetermined from time to time and in effect on any date called the “Borrowing
Base”) on account of such reserves as of the preceding January 1, subject to the
approval of all of the Lenders other than the Defaulting Lenders, if any, or the
Supermajority Lenders (as applicable) as provided in this Section 2.6(b), and
the Administrative Agent shall promptly notify the Lenders in writing of the
Annual Proposed Borrowing Base once determined.  The Annual Proposed Borrowing
Base shall be so made by the Administrative Agent in accordance with the
Administrative Agent’s normal and customary practices and standards for oil and
gas loans (including consideration of the Company’s liquidity, Derivative
Contracts, market interest rates, commodity prices, permitted Indebtedness and
capital expenditure requirements).  Any Annual Proposed Borrowing Base that
would increase the Borrowing Base then in effect must be approved or deemed to
have been approved by all of the Lenders other than the Defaulting Lenders, if
any, and any Annual Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect must be approved or deemed to have been approved
by the Supermajority Lenders, in each case as provided in this Section 2.6(b). 
The Lenders other than the Defaulting Lenders, if any, or the Supermajority
Lenders (as applicable) may approve the Annual Proposed Borrowing Base by
written notice to the Administrative Agent within 15 days of the Administrative
Agent’s notice of the Annual Proposed Borrowing Base.  Any Lender that fails to
respond to any notice of the Annual Proposed Borrowing Base by the
Administrative Agent pursuant to this Section 2.6(b) within such 15 days shall
be deemed to have approved such Annual Proposed Borrowing Base.  If the

 

30

--------------------------------------------------------------------------------


 

Lenders other than the Defaulting Lenders, if any, or the Supermajority Lenders
(as applicable) fail to approve the Annual Proposed Borrowing Base within such
15 days, then no later than five days after the end of such 15-day period, the
Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders other than the Defaulting Lenders,
if any, for, their individual recommendations for the redetermined Borrowing
Base in accordance with their respective normal and customary practices and
standards for oil and gas loans (including consideration of the Company’s
liquidity, Derivative Contracts, market interest rates, commodity prices,
permitted Indebtedness and capital expenditure requirements), whereupon the
Administrative Agent shall designate the Borrowing Base at the largest amount
approved by the Lenders other than the Defaulting Lenders, if any, or the
Supermajority Lenders (as applicable); provided, however, that it is expressly
understood that the Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base at any particular amount.  If any Lender
refuses to accept an Annual Proposed Borrowing Base pursuant to this
Section 2.6(b), the Company shall have the right, without the consent of the
Lenders but with the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to cause the Commitment of such
dissenting Lender to be replaced pursuant to Section 3.7.

 

(c)           Semi-Annual Borrowing Base Determinations.  In addition, upon the
receipt by the Administrative Agent of each Reserve Report described in
Section 7.2(c)(ii), the Administrative Agent shall make a determination by
November 1, or, if later, within 25 days of the receipt of such report (such
determination, the “Semi-Annual Proposed Borrowing Base”) of the Borrowing Base
as of the preceding July 1.  The Semi-Annual Proposed Borrowing Base shall be
determined in the same manner and be subject to the same approvals as prescribed
with respect to the Annual Proposed Borrowing Base set forth in Section 2.6(b),
and likewise the Administrative Agent shall notify the Lenders in writing of the
Semi-Annual Proposed Borrowing Base once determined.  The Lenders other than the
Defaulting Lenders, if any, or the Supermajority Lenders (as applicable) may
approve the Semi-Annual Proposed Borrowing Base by written notice to the
Administrative Agent within 15 days of the Administrative Agent’s notice of the
Semi-Annual Proposed Borrowing Base.  Any Lender that fails to respond to any
notice of the Semi-Annual Proposed Borrowing Base by the Administrative Agent
pursuant to this Section 2.6(c) within such 15 days shall be deemed to have
approved such Semi-Annual Proposed Borrowing Base.  If the Lenders other than
the Defaulting Lenders, if any, or the Supermajority Lenders (as applicable)
fail to approve the Semi-Annual Proposed Borrowing Base within such 15 days,
then no later than five days after the end of such 15-day period, the Lenders
shall submit to the Administrative Agent in writing, or the Administrative Agent
shall poll the Lenders other than the Defaulting Lenders, if any, for, their
individual recommendations for the redetermined Borrowing Base in accordance
with their respective normal and customary practices and standards for oil and
gas loans (including consideration of the Company’s liquidity, Derivative
Contracts, market interest rates, commodity prices, permitted Indebtedness and
capital expenditure requirements), whereupon the Administrative Agent shall
designate the Borrowing Base at the largest amount approved by the Lenders other
than the Defaulting Lenders, if any, or the Supermajority Lenders (as
applicable); provided, however, that it is expressly understood that the Lenders
and Administrative Agent have no obligation to agree upon or designate the
Borrowing Base at any particular amount.  If any Lender refuses to accept the
Semi-Annual Proposed Borrowing Base pursuant to this Section 2.6(c), the Company
shall have the right, without the consent of the Lenders but with the prior
written consent of the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent, which consent shall not be unreasonably withheld, to cause
the Commitment of such dissenting Lender to be replaced pursuant to Section 3.7.

 

(d)           Other Determinations.  In addition, the Administrative Agent
shall, in the normal course of business following a request of the Company,
redetermine the Borrowing Base (in the same manner and subject to the same
approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base); provided, however, (i) the Administrative Agent and the Lenders
shall not be obligated to respond to more than one such request during any
calendar year in addition to each scheduled annual and semi-annual
redeterminations provided for above, and (ii) the Company shall have paid to the
Administrative Agent a $20,000 engineering fee in connection with such requested
redetermination of the Borrowing Base, regardless of whether or not such
redetermination results in any increase to the Borrowing Base.  Notwithstanding
the foregoing, the Administrative Agent may, at the request of the Supermajority
Lenders, redetermine the Borrowing Base (in the same manner and subject to the
same approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base) at any other time and from time to time; provided, however, the
Administrative Agent and the Lenders may not redetermine the Borrowing Base
under this second sentence of this Section 2.6(d) more than one time during any
calendar year, subject to the terms of Section 2.6(g).

 

(e)           Lenders’ Discretion.  If the Company does not furnish the Reserve
Reports or all such other information and data by the date required, the
Required Lenders may nonetheless determine a new Borrowing Base.  It is
expressly understood that the Lenders shall have no obligation to determine the
Borrowing Base at any particular amount, either in relation to the Maximum Loan
Amount or otherwise.  Furthermore, the Company acknowledges that the Lenders
have no obligation to increase the Borrowing Base and may reduce the Borrowing
Base in accordance with the terms of this Agreement, and that any increase in
the Borrowing Base is subject to the credit approval processes of all of the
Lenders subject to the terms hereof.

 

(f)            Mandatory Action.

 

(i)            If on any date a Deficiency exists, then the Company shall cure
such Deficiency immediately by prepaying the Loans in an aggregate principal
amount equal to such excess, together with interest on the principal amount paid
and accrued to date of such prepayment and if such excess remains after
prepaying the Loans because of any LC Obligations, pay to the Administrative
Agent on behalf of the Lenders an amount equal to the excess to be held as cash
collateral; provided, however, that upon any Deficiency caused by a
redetermination downward of the Borrowing Base pursuant to Section 2.6, the
Company may effect such cure through any of the following means or any
combination thereof:  (A) the making of a lump sum principal prepayment on the
Loans within 30 days of the occurrence of such Deficiency (and, if any
Deficiency remains after prepayment of all Loans, cash collateralization of the
LC Obligations to the extent required to eliminate the Deficiency); (B) the
making of a principal prepayment on the Loans (and, if any Deficiency remains
after prepayment of all Loans, cash collateralization of the LC Obligations to
the extent required to eliminate the Deficiency) in six equal monthly
installments commencing 30 days from the date the Deficiency occurs and
continuing on the

 

32

--------------------------------------------------------------------------------


 

same day of the next five succeeding months thereafter; or (C) the pledge within
15 Business Days of the occurrence of such Deficiency of additional unencumbered
Collateral of sufficient value and character (as determined by the Lenders in
their sole discretion) that when added to the Borrowing Base shall equal the
applicable Effective Amount.

 

(ii)           Notwithstanding the foregoing paragraph (i), upon any reduction
to the Borrowing Base provided for in any of Section 8.2(f), if a Deficiency
shall exist or the Company or any Restricted Subsidiary shall have incurred any
early termination or similar payment Obligation(s) to any Qualifying Derivative
Contract Counterparty as a result of the Disposition and termination or
modification of any related Derivative Contract(s), the Company shall
contemporaneously with such Disposition (x) make, or cause to be made, a
principal prepayment on the Loans in an amount equal to the Deficiency and
(y) satisfy in full all such Obligation(s) to any affected Qualifying Derivative
Contract Counterparty.

 

(iii)          Unless the Required Lenders shall otherwise agree, if the Company
or any of its Subsidiaries shall receive Net Cash Proceeds from any Disposition
described in any of Section 8.2(f) or Recovery Event (A) during the continuance
of an Event of Default, the Company shall cause the Loans to be prepaid or the
outstanding Letters of Credit cash collateralized (at 105% of their respective
face amounts) in an amount equal to the entirety of such Net Cash Proceeds and
(B) except as provided in Section 2.6(f)(ii) and Section 8.9, so long as no
Event of Default exists or is continuing, the Company shall apply such proceeds
as permitted under Section 7.13.  The provisions of this Section 2.6(f)(iii) do
not constitute a consent to the consummation of any Disposition not permitted by
any of Section 8.2(f) or otherwise requiring the prior written consent of the
Required Lenders.

 

(g)           Reduction of Borrowing Base Related to Derivative Contracts.  If
during any Borrowing Base Period the Company liquidates, unwinds, restructures
or otherwise modifies any one or more Derivative Contracts in one or more
transactions which the Administrative Agent considered in determining the
then-effective Borrowing Base, and the value attributable to such liquidated,
unwound, restructured or modified Derivative Contract, as calculated by the
Administrative Agent in the then-effective Borrowing Base, in the aggregate
exceeds 5% of such Borrowing Base, then the Company shall promptly provide
notice to the Administrative Agent after such transaction or transactions and at
the request of the Required Lenders, the Administrative Agent shall redetermine
the Borrowing Base solely to take into account the value assigned to such
liquidated Derivative Contracts in the then-effective Borrowing Base.  Any such
redetermination shall be in addition to the Lenders’ right to request an
optional redetermination pursuant to Section 2.6(d).

 

33

--------------------------------------------------------------------------------


 

2.7           Repayment.

 

(a)           Principal.  The Company shall repay to the Administrative Agent
for the benefit of the Lenders the outstanding principal balance of the Loans
(and the outstanding principal of the Loans shall be due and payable) on the
Termination Date.

 

(b)           Interest.

 

(i)            Each Loan shall bear interest on the principal amount thereof
from the applicable Borrowing Date or date of conversion or continuation
pursuant to Section 2.3, as the case may be, at a rate per annum equal to the
lesser of (A) the LIBO Rate or the Adjusted Base Rate, as the case may be, plus
the Applicable Margin and (B) the Highest Lawful Rate.

 

(ii)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Sections 2.5(b) or 2.6 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof and, during the existence of
any Event of Default, interest shall be paid on demand of the Administrative
Agent.

 

(iii)          Notwithstanding paragraph (i) of this Section 2.7(b), while any
Event of Default exists or after acceleration, the Company shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all outstanding Loans, at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the rate otherwise
applicable plus two percent (2%) (“Default Rate”).

 

(iv)          During the period of any Deficiency, unless the Default Rate is
then in effect, the Company shall pay interest at a rate per annum equal to the
lesser of (A) (i) the Adjusted Base Rate plus the Applicable Margin calculated
using the Level V rate set forth in the Pricing Grid or (ii) the LIBO Rate plus
the Applicable Margin calculated using the Level V rate set forth in the Pricing
Grid, as applicable, in each case, plus three-quarters of a percentage point
(0.75%) and (B) the Highest Lawful Rate.

 

2.8           Fees.

 

(a)           Commitment Fees.  The Company shall pay to the Administrative
Agent for the account of the Lenders an aggregate commitment fee on the actual
daily amount of the Available Borrowing Base at a per annum rate equal to the
amount set forth on the Pricing Grid.  Such commitment fee shall accrue from the
Effective Time to the Termination Date and shall be due and payable quarterly in
arrears on the first day of the month following the last Business Day of each
quarter commencing with the quarter ended June 30, 2011 (and payable on July 1,
2011) through the Termination Date, with the final payment to be made on the
Termination Date; provided, however, that in connection with any reduction of
the aggregate Maximum Loan Amount or termination of the aggregate Commitments
under Section 2.4, the accrued commitment fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the following quarterly payment being calculated on the basis

 

34

--------------------------------------------------------------------------------


 

of the period from such reduction or termination date to such quarterly payment
date.  The commitment fees provided in this Section 2.8(a) shall accrue at all
times after the Effective Time, up to the Termination Date including at any time
during which one or more conditions in Article V are not met.

 

(b)           Letter of Credit Fees.  The Company agrees to pay (i) to the
Administrative Agent for the account of the Lenders a Letter of Credit fee for
each Letter of Credit, due and payable quarterly on the first day of the month
following the last Business Day of each quarter and at the Termination Date, in
arrears from the date of Issuance in an amount per annum equal to the product
equal to the Letter of Credit Rate set forth on the Pricing Grid multiplied by
the aggregate amount available under each Letter of Credit, on each day from the
date of Issuance thereof to the date on which such Letter of Credit expires or
is terminated, (ii) to the Issuing Lender for its account a fee, due and payable
quarterly on the first day of the month following the last Business Day of each
quarter and at the Termination Date, for the Issuance of each Letter of Credit
in an amount per annum (calculated on the basis of a year of 360 days) equal to
0.00125 multiplied by the aggregate amount available under each Letter of
Credit, on each day from the date of Issuance thereof to the date on which such
Letter of Credit expires or is terminated and (iii) to the Issuing Lender, for
its account on demand its customary letter of credit transactional fees and
out-of-pocket expenses for each Letter of Credit Issued by it, including
amendment fees, payable with respect to each such Letter of Credit. The
Administrative Agent shall pay to each Lender its pro-rata share of the Letter
of Credit fees paid pursuant to this Section 2.8(b)(i).  The Administrative
Agent shall pay to the Issuing Lender the Letter of Credit fees paid pursuant to
this Section 2.8(b)(ii) and 2.8(b)(iii).

 

(c)           Other Fees.  In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Company will pay fees to the
parties and in the amounts specified in the Agent Fee Letter and the Lender Fee
Letter.

 

(d)           Defaulting Lender Fees.  The Company shall not be obligated to pay
the Administrative Agent any Defaulting Lender’s ratable share of the fees
described in Sections 2.8(a) and 2.8(b)(i) for the period commencing on the day
such Defaulting Lender becomes a Defaulting Lender and continuing for so long as
such Lender continues to be a Defaulting Lender.

 

2.9           Computation of Fees and Interest.

 

(a)           All computations of interest for Base Rate Loans when the Adjusted
Base Rate is based on the prime rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365 day year).  Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

 

(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

 

35

--------------------------------------------------------------------------------


 

2.10         Payments by the Company; Borrowings Pro Rata.

 

(a)           All payments to be made by the Company shall be made without set
off, recoupment or counterclaim.  Except as otherwise expressly provided herein,
all payments by the Company shall be made to the Administrative Agent for the
account of the Lenders at the Agent’s Payment Office, and shall be made in
dollars and in immediately available funds, no later than 12:00 p.m.
(Chicago, Illinois time) on the date specified herein.  Except to the extent
otherwise expressly provided herein, (i) each payment by the Company of fees
shall be made for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, (ii) each payment of principal of Loans shall be
made for the account of the Lenders ratably in accordance with their respective
Pro Rata Share of the outstanding principal amount of such Loans, and (iii) each
payment of interest on Loans shall be made for the account of the Lenders
ratably in accordance with their respective Pro Rata Share of the aggregate
amount of interest due and payable to the Lenders.  The Administrative Agent
will promptly distribute to each Lender its applicable share of such payment in
like funds as received.  Any payment received by the Administrative Agent later
than 12:00 p.m. (Chicago, Illinois time) shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue.

 

(b)           If at any time prior to the acceleration or maturity of the Loans,
the Administrative Agent shall receive any payment in respect of principal of a
Loan or a reimbursement of any LC Obligations while one or more Defaulting
Lenders shall be party to this Agreement, the Administrative Agent shall apply
such payment first to the Borrowing(s) for which such Defaulting Lender(s) shall
have failed to fund its Pro Rata Share until such time as such Borrowing(s) are
paid in full or until such time as each Lender (including each Defaulting
Lender) is owed its Pro Rata Share of all Loans then outstanding.

 

(c)           Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

(d)           Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(e)           Except to the extent otherwise expressly provided herein, each
Borrowing hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

 

36

--------------------------------------------------------------------------------


 

2.11         Payments by the Lenders to the Administrative Agent.

 

(a)           Unless the Administrative Agent (i) receives notice from a Lender
on or prior to the Effective Time or, with respect to any Borrowing after the
Effective Time, at least one Business Day prior to the date of such Borrowing
with respect to all Borrowings (or in the case of Base Rate Loans prior to the
time of such Loan), that such Lender will not make available as and when
required hereunder to the Administrative Agent for the account of the Company
the amount of that Lender’s Pro Rata Share of the Borrowing or (ii) knows that a
Lender is a Defaulting Lender, the Administrative Agent may assume that each
Lender has made such amount available to the Administrative Agent in immediately
available funds on the Borrowing Date and the Administrative Agent may (but
shall not be so required), in reliance upon such assumption, make available to
the Company on such date a corresponding amount.  If and to the extent any
Lender shall not have made its full amount available to the Administrative Agent
in immediately available funds and the Administrative Agent in such
circumstances has made available to the Company such amount, that Lender shall
on the Business Day following such Borrowing Date make such amount available to
the Administrative Agent, together with interest at the Federal Funds Rate for
each day during such period.  A notice of the Administrative Agent submitted to
any Lender with respect to amounts owing under this Section 2.11(a) shall be
conclusive, absent manifest error.  If such amount is so made available, such
payment to the Administrative Agent shall constitute such Lender’s Loan on the
date of Borrowing for all purposes of this Agreement.  If such amount is not
made available to the Administrative Agent on the Business Day following the
Borrowing Date, the Administrative Agent will notify the Company of such failure
to fund and, upon demand by the Administrative Agent, the Company shall pay such
amount to the Administrative Agent for the Administrative Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing.

 

(b)           The existence of a Defaulting Lender or the failure of any Lender
to make any Loan on any Borrowing Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing Date.

 

2.12         Sharing of Payments, Etc.  If any Lender shall obtain on account of
the Obligations held by it any payment (whether voluntary, involuntary, through
the exercise of any right of set off, or otherwise) or receive any collateral in
respect thereof in excess of the amount such Lender was entitled to receive
pursuant to the terms hereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment according to the terms hereof;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Company
agrees that any Lender so purchasing a participation from another

 

37

--------------------------------------------------------------------------------


 

Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set off, but subject to Section 11.9) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments.

 

2.13         Issuing the Letters of Credit.

 

(a)           In order to effect the issuance of a Letter of Credit, the Company
shall submit a Notice of Borrowing and LC Application in writing by telecopy to
the Administrative Agent (who shall promptly notify the Issuing Lender) not
later than 12:00 p.m., Chicago, Illinois time, three (3) Business Days before
the requested date of issuance of such Letter of Credit.  Each such Notice of
Borrowing and LC Application shall be signed by the Company, specify the
Business Day on which such Letter of Credit is to be issued, the purpose for the
requested Letter of Credit, specify the availability for Letters of Credit under
the Borrowing Base, and the $30,000,000 aggregate LC Obligations limitation as
of the date of issuance of such Letter of Credit and the expiry date thereof
which shall not be later than the earlier of (i) one year after its Issuance
(or, if renewed, one year after the renewal date) and (ii) the Termination Date,
unless such Letter of Credit has been cash-collateralized with cash in an amount
at least equal to 105% of the undrawn face amount thereof at least 30 days
before the Termination Date.  If requested by the Company not later than three
(3) Business Days prior to expiration of any Letter of Credit, any Letter of
Credit may be renewed for the additional period specified in Section 2.1(c).

 

(b)           Upon satisfaction of the applicable terms and conditions set forth
in Article V, the Issuing Lender shall issue such Letter of Credit to the
specified beneficiary not later than the close of business, Chicago, Illinois
time, on the date so specified.  The Administrative Agent shall provide the
Company and each Lender with a copy of each Letter of Credit so issued.  Each
such Letter of Credit shall (i) provide for the payment of drafts, presented for
honor thereunder by the beneficiary in accordance with the terms thereon, at
sight when accompanied by the documents described therein and (ii) (A) the
Uniform Customs and Practice for Documentary Credits (2007 Revision) (the
“UCP”), International Chamber of Commerce Publication No. 600 or (B) the
International Standby Practices (ISP98) (the “ISP”), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Lender and shall, as to matters not governed by the
UCP or ISP, be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

 

(c)           Upon the Issuance of each Letter of Credit, the Issuing Lender
shall be deemed, without further action by any party hereto, to have sold to
each other Lender, and each other Lender shall be deemed, without further action
by any party hereto, to have purchased from the Issuing Lender, a participation,
to the extent of such Lender’s Pro Rata Share, in such Letter of Credit, the
obligations thereunder and in the reimbursement obligations of the Company due
in respect of drawings made under such Letter of Credit.  If requested by the
Issuing Lender, the other Lenders will execute any other documents reasonably
requested by the Issuing Lender to evidence the purchase of such participation.

 

38

--------------------------------------------------------------------------------


 

(d)           Upon the presentment of any draft for honor under any Letter of
Credit by the beneficiary thereof which the Issuing Lender determines is in
compliance with the conditions for payment thereunder, the Issuing Lender shall
promptly notify the Company, the Administrative Agent and each Lender of the
intended date of honor of such draft and the Company hereby promises and agrees,
at the Company’s option, to either (i) pay to the Administrative Agent for the
account of the Issuing Lender, by 2:00 p.m., Chicago, Illinois time, on the date
payment is due as specified in such notice, the full amount of such draft in
immediately available funds or (ii) request a Loan pursuant to the provisions of
Sections 2.1(a) and 2.2 of this Agreement in the full amount of such draft,
which request shall specify that the Borrowing Date is to be the date payment is
due under the Letter of Credit as specified in the Issuing Lender’s notice.  If
the Company fails timely to make such payment because a Loan cannot be made
pursuant to Section 2.1(a) or Section 5.2, each Lender shall, notwithstanding
any other provision of this Agreement (including the occurrence and continuance
of a Default or an Event of Default), make available to the Administrative Agent
for the benefit of the Issuing Lender an amount equal to its Pro Rata Share of
the presented draft on the day the Issuing Lender is required to honor such
draft.  If such amount is not in fact made available to the Administrative Agent
by such Lender on such date, such Lender shall pay to the Administrative Agent
for the account of the Issuing Lender, on demand made by the Issuing Lender, in
addition to such amount, interest thereon at the Federal Funds Rate for the
first two days following demand and thereafter until paid at the Adjusted Base
Rate.  Upon receipt by the Administrative Agent from the Lenders of the full
amount of such draft, notwithstanding any other provision of this Agreement
(including the occurrence and continuance of a Default or an Event of Default)
the full amount of such draft shall automatically and without any action by the
Company, be deemed to have been a Base Rate Loan as of the date of payment of
such draft.  Nothing in this Section 2.13(d) or elsewhere in this Agreement
shall diminish the Company’s obligation under this Agreement to provide the
funds for the payment of, or on demand to reimburse the Issuing Lender for
payment of, any draft presented to, and duly honored by, the Issuing Lender
under any Letter of Credit, and the automatic funding of a Loan as provided in
this Section 2.13(d) shall not constitute a cure or waiver of the Event of
Default for failure to provide timely such funds as agreed in this
Section 2.13(d).

 

(e)           In order to induce the issuance of Letters of Credit by the
Issuing Lender and the purchase of participations therein by the other Lenders,
the Company agrees with the Administrative Agent, the Issuing Lender and the
other Lenders that neither the Administrative Agent nor any Lender (including
the Issuing Lender) shall be responsible or liable (except as provided in the
following sentence) for, and the Company’s unconditional obligation to reimburse
the Issuing Lender through the Administrative Agent for amounts paid by the
Issuing Lender, as provided in Section 2.13(d) above, on account of drafts so
honored under the Letters of Credit shall not be affected by, any circumstance,
act or omission whatsoever (whether or not known to the Administrative Agent or
any Lender (including the Issuing Lender)) other than a circumstance, act or
omission resulting from the gross negligence or willful misconduct of the
Administrative Agent or any Lender, including the Issuing Lender.  The Company
agrees that any action taken or omitted to be taken by the Administrative Agent
or any Lender (including the Issuing Lender) under or in connection with any
Letter of Credit or any related draft, document or Property shall be binding on
the Company and shall not put the Administrative Agent or any Lender (including
the Issuing Lender) under any resulting liability to the Company, unless such
action or omission is the result of the gross negligence or willful misconduct
of the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent or any such Lender (including the Issuing Lender).  The
Company hereby waives presentment for payment (except the presentment required
by the terms of any Letter of Credit) and notice of dishonor, protest and notice
of protest with respect to drafts honored under the Letters of Credit.  The
Issuing Lender agrees promptly to notify the Company whenever a draft is
presented under any Letter of Credit, but failure to so notify the Company shall
not in any way affect the Company’s obligations hereunder.  Subject to
Section 3.7, if while any Letter of Credit is outstanding, any law, executive
order or regulation is enforced, adopted or interpreted by any public body,
governmental agency or court of competent jurisdiction so as to affect any of
the Company’s obligations or the compensation to any Lender in respect of the
Letters of Credit or the cost to such Lender of establishing or maintaining the
Letters of Credit (or any participation therein), such Lender shall promptly
notify the Company thereof in writing and within ten Business Days after receipt
by the Company of such Lender’s request (through the Administrative Agent) for
reimbursement or indemnification or within 30 days after receipt of a notice in
respect of Taxes or Other Taxes, the Company shall reimburse or indemnify such
Lender, as the case may be, with respect thereto so that such Lender shall be in
the same position as if there had been no such enforcement, adoption or
interpretation.  The foregoing agreement of the Company to reimburse or
indemnify the Lenders shall apply in (but shall not be limited to) the following
situations:  an imposition of or change in reserve, capital maintenance or other
similar requirements or in excise or similar Taxes or monetary restraints,
except a change in franchise Taxes imposed on such Lender or in Tax on the net
income of such Lender.

 

(f)            In the event that any provision of a LC Application is
inconsistent with, or in conflict of, any provision of this Agreement, including
provisions for the rate of interest applicable to drawings thereunder or rights
of setoff or any representations, warranties, covenants or any events of default
set forth therein, the provisions of this Agreement shall govern.

 

(g)           If the Obligations, or any part thereof, become immediately due
and payable pursuant to Article IX of this Agreement, then the entirety of the
LC Obligations shall become immediately due and payable without regard for
actual drawings or payments on the Letters of Credit, and the Company shall be
obligated to pay to the Administrative Agent immediately an amount equal to the
entirety of the LC Obligations.  All amounts made due and payable by the Company
under this Section 2.13(g) may be applied as the Issuing Lender and the Lenders
elect to any of the various LC Obligations; provided, however, that such amounts
applied by the Issuing Lender and the Lenders to the LC Obligations shall be
(i) first applied to the Matured LC Obligations, and (ii) second held by the
Administrative Agent in an interest bearing account for the benefit of the
Issuing Lender and the Lenders as LC Collateral, such LC Collateral to be held
in an account with the Administrative Agent or an Affiliate thereof, until such
remaining portion of the LC Obligations has either (i) become a portion of the
Matured LC Obligations, at which time such LC Collateral paid to the
Administrative Agent shall be applied to such Matured LC Obligations, or
(ii) expired undrawn, at which time an amount of such LC Collateral equal to
such expired and undrawn LC Obligations, plus accrued interest thereon, shall be
applied as otherwise required or permitted under Article IX.  This
Section 2.13(g) shall not limit or impair any rights which the Administrative
Agent, the Issuing Lender or any of the Lenders may have under any other
document or agreement relating to any Letter of Credit or portion of the LC
Obligations, including without limitation, any LC Application.

 

40

--------------------------------------------------------------------------------


 

(h)           Any Issuing Lender may resign at any time by written agreement
among the Company, the Administrative Agent, and such resigning Issuing Lender. 
The Administrative Agent shall notify the Lenders of any such resignation of an
Issuing Lender.  At the time any such resignation shall become effective, the
Company shall pay all unpaid fees accrued for the account of such resigning
Issuing Lender pursuant to Section 2.8(b).  After the resignation of an Issuing
Lender hereunder, the resigning Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to the Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit.

 

2.14         Cash Collateralization for Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)           if any LC Obligations exist at the time a Lender is a Defaulting
Lender, then the Company shall within one Business Day following notice by the
Administrative Agent cash collateralize 100% of such Defaulting Lender’s Pro
Rata Share of the LC Obligations for so long as such LC Obligations are
outstanding and under arrangements satisfactory to the Administrative Agent;

 

(b)           if any Defaulting Lender’s Pro Rata Share of the LC Obligations is
not cash collateralized as required in Section 2.14(a) above, then, without
prejudice to any other rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 2.8(b) with respect
to such Defaulting Lender’s Pro Rata Share of the LC Obligations shall be
payable to the Issuing Lender until such Defaulting Lender’s Pro Rata Share of
the LC Obligations is cash collateralized;

 

(c)           so long as any Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that cash collateral will be provided by the Company in
accordance with Section 2.14(a) above; and

 

(d)           for the avoidance of doubt, the Company shall retain and reserve
its other rights and remedies respecting each Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1           Taxes.

 

(a)           Any and all payments by the Company to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for any Taxes.  In
addition, the Company shall pay all Other Taxes.

 

(b)           Subject to Section 3.1(f), the Company agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this

 

41

--------------------------------------------------------------------------------


 

Section 3.1) paid by the Lender or the Administrative Agent and any liability
(including penalties, interest, additions to Tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  Payment under this indemnification shall be made within 30
days after the date the affected Lender or the Administrative Agent makes
written demand therefor.

 

(c)           If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then: (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1), such Lender or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made; (ii) the Company shall make such
deductions and withholdings; (iii) the Company shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and (iv) the Company shall also pay to each
affected Lender or the Administrative Agent for the account of such Lender, at
the time interest is paid, all additional amounts which such Lender specifies as
necessary to preserve the after-tax yield such Lender would have received if
such Taxes or Other Taxes had not been imposed.

 

(d)           Within 30 days after the date of any payment by the Company of
Taxes or Other Taxes under Section 3.1(c) above, the Company shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent.

 

(e)           If the Company is required to pay additional amounts to any Lender
or the Administrative Agent pursuant to Section 3.1(c), then upon written
request of the Company such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by the Company which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

 

(f)            No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is sought would not have arisen but for a
failure of the affected Lender to comply with such Section 10.10.

 

3.2           Illegality.

 

(a)           If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law (including, in each case,
Dodd-Frank/Basel), has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make LIBO Rate Loans, then, on notice thereof by
the Lender to the Company through the Administrative Agent, any obligation of
that Lender to make LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.

 

42

--------------------------------------------------------------------------------


 

(b)           If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Company shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
LIBO Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 3.4, either on the last day of the
Interest Period thereof, if the Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBO Rate Loan.  If the Company is required to so
prepay any LIBO Rate Loan, then concurrently with such prepayment, the Company
shall borrow from the affected Lender, in the amount of such repayment, a Base
Rate Loan.

 

(c)           If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

 

(d)           Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

3.3           Increased Costs and Reduction of Return.

 

(a)           If any Lender determines that, due to either (i) the introduction
of or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the LIBO Rate) in or in the
interpretation of any law or regulation (including Dodd-Frank/Basel) or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (including Dodd-Frank/Basel) (whether or not having
the force of law), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any LIBO Rate Loans, then the
Company shall be liable for, and shall from time to time, upon demand (with a
copy of such demand to be sent to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

 

(b)           If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (ii) any change in
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (iii) any change
in the interpretation or administration of any Capital Adequacy Regulation by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof (including Dodd-Frank/Basel), or (iv) compliance by
such Lender (or its Lending Office) or any Affiliate controlling such Lender
with any Capital Adequacy Regulation (including Dodd-Frank/Basel), affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any Affiliate controlling such Lender and (taking into consideration
such Lender’s or such Affiliate’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, Loans, other Credit
Extensions, or Obligations under this Agreement, then, upon demand of such
Lender to the Company through the Administrative Agent, the Company shall pay to
such Lender, from time

 

43

--------------------------------------------------------------------------------


 

to time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

 

3.4           Funding Losses.  The Company shall reimburse each Lender and hold
each Lender harmless from any loss or expense which the Lender may sustain or
incur as a consequence of (a) the failure of the Company to make on a timely
basis any payment of principal of any LIBO Rate Loan; (b) the failure of the
Company to borrow or continue a LIBO Rate Loan or to convert a Base Rate Loan to
a LIBO Rate Loan after the Company has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation (including by reason
of the failure to satisfy any condition precedent thereto); (c) the failure of
the Company to make any prepayment in accordance with any notice delivered under
Section 2.5; (d) the prepayment (including pursuant to Section 2.6) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
margin).  For purposes of calculating amounts payable by the Company to the
Lenders under this Section 3.4 and under Section 3.3(a), each LIBO Rate Loan
made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the LIBO Rate for such LIBO Rate Loan by a matching deposit or
other borrowing in the interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan is in fact so
funded.

 

3.5           Inability to Determine Rates.  If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to Section
2.7(b) for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Loans hereunder shall be suspended until the Administrative Agent upon the
instruction of the Lenders revokes such notice in writing.  Upon receipt of such
notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBO Rate Loans.

 

3.6           Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error; provided, however,
that such Lender shall only be entitled to collect amounts incurred within 180
days of such notice.

 

44

--------------------------------------------------------------------------------


 

3.7           Substitution of Lenders.  Upon (i) the receipt by the Company from
any Lender of a claim for compensation under this Article III, (ii) the refusal
of a Lender to accept the Annual Proposed Borrowing Base pursuant to Section
2.6(b) or Semi-Annual Proposed Borrowing Base pursuant to Section 2.6(c) (as
applicable) or (iii) a Lender becoming a Defaulting Lender, and, as a result,
the Company elects by written notice to the Administrative Agent to replace such
Lender pursuant to this Section 3.7 (such Lender, an “Affected Lender”), the
Company may:  (a) obtain a replacement bank or financial institution
satisfactory to the Administrative Agent to acquire and assume all or a ratable
part of all of such Affected Lender’s Loans and Commitment (a “Replacement
Lender”); or (b) request one more of the other Lenders to acquire and assume all
or part of such Affected Lender’s Loans and Commitment but none of the Lenders
shall have any obligation to do so.  Any such designation of a Replacement
Lender under clause (a) shall be subject to the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

 

3.8           Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.

 

ARTICLE IV

 

SECURITY

 

4.1           The Security.  The Obligations will be secured by the Security
Documents.  Certain of the Security Documents are amendments and restatements of
Security Documents (as defined in the Existing Credit Agreement), and as such,
are granted by the Company, or its Restricted Subsidiaries, as applicable, in
assumption, renewal, extension, amendment and restatement of such prior liens
and security interests securing the Existing Credit Agreement and are entitled
to the priority and perfection relating back to the date originally granted and
assigned to the greatest extent possible.  Each of the Company and its
Restricted Subsidiaries hereby adopts, assumes, ratifies, and reaffirms such
prior Liens and security interests and confirms that such Liens and security
interests secure the Obligations as a continuation of the original “Obligations”
described in the Existing Credit Agreement.

 

4.2           Agreement to Deliver Security Documents.  The Company shall, and
shall cause its Restricted Subsidiaries to, deliver, and cause its Restricted
Subsidiaries, where applicable, to deliver whenever reasonably requested by the
Administrative Agent, favorable title opinions from legal counsel reasonably
acceptable to the Administrative Agent, or such other evidence of title
reasonably satisfactory to the Administrative Agent with respect to the
Mortgaged Properties, based upon abstract or record examinations acceptable to
the Administrative Agent with respect to at least 80% of the Net Present Value
of the Proved Reserves and 90% of the Net Present Value of the Proved Developed
Producing Reserves, and providing that such Properties are free and clear of all
Liens except Permitted Liens, and indicating that at least eighty-five (85%) of
the Net Present Value of the Proved Reserves and at least ninety-five percent
(95%) of the Net Present Value of the Proved Developed Producing Reserves, in
each case as set forth in the most recent Reserve Report, are subject to
Security Documents securing the Obligations that constitute and create legal,
valid and duly perfected deed of trust or mortgage Liens in such Mortgaged
Properties and interests, and assignments of and security interests in the Oil
and Gas attributable to such Mortgaged Properties comprised of

 

45

--------------------------------------------------------------------------------


 

Oil and Gas Properties and interests and the proceeds thereof, in each case
subject only to Permitted Liens, and (c) covering such other matters as the
Administrative Agent may reasonably request.

 

4.3           [Reserved.]

 

4.4           Offset.  To secure the repayment of the Obligations, the Company
hereby grants the Administrative Agent and each Secured Party a security
interest, a Lien, and a right of offset, each of which shall be in addition to
all other interests, Liens, and rights of the Administrative Agent, the Lenders
and any other Secured Party at common law, under the Loan Documents, or
otherwise, and each of which shall be upon and against (a) any and all moneys,
securities or other Property (and the proceeds therefrom) of the Company now or
hereafter held or received by or in transit to the Administrative Agent or any
Secured Party from or for the account of the Company, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final) at any time held or
other Obligations (of whatsoever kind, including Obligations under Derivative
Contracts) of the Company with the Administrative Agent or any Secured Party,
and (c) any other credits and claims of the Company at any time existing against
the Administrative Agent, Lender or Secured Party, including claims under
certificates of deposit.  During the existence of any Event of Default, the
Administrative Agent on behalf of the Secured Parties is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to
time, without notice to the Company, any and all items hereinabove referred to
against the Obligations then due and payable.

 

4.5           Guaranty.

 

(a)           Each Guarantor has executed and delivered to the Administrative
Agent, and each Restricted Subsidiary (other than Ellwood) of the Company now
existing or created, acquired or coming into existence after the date hereof
shall, promptly upon request by the Administrative Agent, execute and deliver to
the Administrative Agent, a Guaranty setting forth therein an absolute and
unconditional guaranty of the timely repayment of, and the due and punctual
performance of the Obligations of the Company hereunder, which Guaranty shall be
reasonably satisfactory to the Lenders in form and substance.  The Company will
cause each of its Restricted Subsidiaries (other than Ellwood) to deliver to the
Administrative Agent, simultaneously with its delivery of such a Guaranty,
written evidence reasonably satisfactory to the Administrative Agent and its
counsel that such Restricted Subsidiary has taken all corporate, limited
liability company or partnership action necessary to duly approve and authorize
its execution, delivery and performance of such Guaranty and any Security
Documents and other documents which it is required to execute.

 

(b)           Guaranty Representations.  Each Loan Party represents and warrants
to each such Person at the Effective Time:

 

(i)            Benefit to Guarantors.  The Loan Parties are mutually dependent
on each other in the conduct of their respective businesses, with the credit
needed from time to time by each often being provided by another or by means of
financing obtained by one such Affiliate with the support of the other for their

 

46

--------------------------------------------------------------------------------


 

mutual benefit and the ability of each to obtain such financing is dependent on
the successful operations of the other.  The board of directors, manager or
general partner or similar governing body, of each Guarantor has determined that
such Guarantor’s execution, delivery and performance of this Agreement may
reasonably be expected to directly or indirectly benefit such Guarantor and is
in the best interests of such Guarantor.

 

(ii)           Reasonable Consideration for Guaranties.  The direct or indirect
value of the consideration received and to be received by such Guarantor in
connection herewith is reasonably worth at least as much as the liability and
obligations of each Guarantor hereunder and its Guaranty, and the incurrence of
such liability and obligations in return for such consideration may reasonably
be expected to benefit such Guarantor, directly or indirectly.

 

4.6           Production Proceeds.  Notwithstanding that, by the terms of the
various Security Documents, the Company is and will be assigning to the
Administrative Agent all of the Net Proceeds of Production accruing to the
Mortgaged Properties covered thereby, so long as no Event of Default has
occurred and is continuing, the Administrative Agent, on behalf of the Lenders,
grants each of the Company and its Subsidiaries a revocable license to continue
to receive from the purchasers of production all such Net Proceeds of
Production, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified.  During the continuance of an
Event of Default described under Sections 9.1(g) or 9.1(h), this license shall
be automatically revoked, and during the continuance of any other Event of
Default, this license shall be revocable in the sole discretion of the
Administrative Agent, by notice to the Company, and the Administrative Agent may
exercise all rights and remedies granted under the Security Documents, including
the right to obtain possession of all Net Proceeds of Production then held by
the Loan Parties or to receive directly from the purchasers of production all
other Net Proceeds of Production.  In no case shall any failure, whether
purposeful or inadvertent, by the Administrative Agent to collect directly any
such Net Proceeds of Production constitute in any way a waiver, remission or
release of any of its rights under the Security Documents, nor shall any release
of any Net Proceeds of Production by the Administrative Agent to the Loan
Parties constitute a waiver, remission, or release of any other Net Proceeds of
Production or of any rights of the Administrative Agent to collect other Net
Proceeds of Production thereafter.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1           Conditions of the Effective Date and Initial Credit Extensions. 
The effectiveness of this Agreement, and each Lender’s obligation to lend money
and otherwise extend credit to the Company to refinance, renew and extend the
Existing Revolving Credit Outstandings are subject to the condition that on or
before the Effective Time the Administrative Agent shall have received all of
the following, in form and substance reasonably satisfactory to the
Administrative Agent and each Lender (or, in the case of clauses (f), (h) or
(p), the conditions specified therein shall have been satisfied):

 

47

--------------------------------------------------------------------------------


 

(a)           Credit Agreement and Related Documents.  This Agreement, the Notes
(if any), the Guaranty and the Security Documents, duly executed and delivered
by each Loan Party a party thereto;

 

(b)           Resolutions; Incumbency; Organization Documents.  (i) Resolutions
of the board of directors of the Company and members or the board of directors
or similar governing body of each Guarantor or its general partner, as
applicable, authorizing the transactions contemplated hereby, certified as of
the Effective Time by the Secretary or an Assistant Secretary of such Person;
(ii) Certificates of the Secretary of the Company and the Secretary of each
Guarantor certifying the names and true signatures of the officers of such
Person authorized to execute, deliver and perform, as applicable, this
Agreement, the Security Documents, the Guaranty, and all other Loan Documents to
be delivered by it hereunder; and (iii) the Organization Documents of each Loan
Party as in effect on the Effective Time, certified by the Secretary or
Assistant Secretary of the such Person as of the Effective Time;

 

(c)           Good Standing.  Good standing certificates for each Loan Party
from its state of incorporation or formation, and evidencing its qualification
to do business in each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in each case as of a recent date;

 

(d)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to the Existing Credit
Agreement and under this Agreement, Agent Fee Letter and the Lender Fee Letter,
in each case to the extent then due and payable at the Effective Time and an
invoice for which has been received by the Company at least one Business Day
before the Effective Time, including any such costs, fees and expenses arising
under or referenced in Sections 2.8 and 11.4;

 

(e)           Certificate.  A certificate signed by a Responsible Officer of the
Company, dated as of the Effective Time, stating that (i) the representations
and warranties contained in Article VI and Section 4.5(b) are true and correct
in all material respects (except for representations and warranties which are
qualified by a materiality qualifier, which shall be true and correct in all
respects) on and as of the Effective Date, as though made on and as of such date
(except in the case of representations and warranties which are made solely as
of an earlier date or time, which representations and warranties shall be true
and correct in all material respects (except for representations and warranties
which are qualified by a materiality qualifier, which shall be true and correct
in all respects) as of such earlier date or time); (ii) no litigation is pending
or threatened against the Company or any Subsidiary in which there is a
reasonable probability of an adverse decision which would result in a Material
Adverse Effect; and (iii) there has occurred no event or circumstance that has
resulted or would reasonably be expected to result in a Material Adverse Effect
since December 31, 2010 and (iv) no Default or Event of Default (each as defined
in the Existing Credit Agreement) has occurred and is continuing;

 

(f)            Due Diligence.  The Administrative Agent shall have completed a
due diligence review satisfactory to the Administrative Agent on behalf of the
Required Lenders, including as to the Company’s most recent engineering reports,
land issues, legal structure, capital budgets, tax position, confirmation of all
Borrowing Base amounts described herein, hedging strategy and hedging position
of the Company and its Subsidiaries;

 

48

--------------------------------------------------------------------------------


 

(g)           Title.  Evidence that the Company and its Restricted Subsidiaries
have good and marketable title on at least 80% of the Net Present Value of the
Proved Reserves and 90% of the Net Present Value of the Proved Developed
Producing Reserves, in each case, subject to no other Liens, other than
Permitted Liens, evidenced by title information satisfactory to the
Administrative Agent and the Lenders;

 

(h)           Environmental.  The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding each Loan Party and their respective
Oil and Gas Properties and the Administrative Agent and the Lenders shall be
satisfied with all environmental matters;

 

(i)            Insurance Certificates.  Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company’s insurance carriers reflecting the current insurance policies required
under Section 7.6 (such insurance will be primary and not contributing)
including any necessary endorsements to reflect the Administrative Agent as loss
payee for the ratable benefit of the Lenders;

 

(j)            Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request;

 

(k)           Opinions of Counsel.  (i) An opinion of Davis Graham & Stubbs LLP
covering such matters as the Administrative Agent may require and in form and
substance reasonably satisfactory to the Administrative Agent dated as of the
Effective Time, (ii) an opinion of Bracewell & Giuliani LLP covering such
matters of New York law as the Administrative Agent may require in form and
substance reasonably satisfactory to the Administrative Agent dated as of the
Effective Time and (iii) opinions of Bracewell & Giuliani LLP and Downey Brand
LLP as to the enforceability and perfection of the Liens and security interests
created under the Mortgages filed or to be filed in Texas and California,
respectively;

 

(l)            Initial Reserve Report, Financial Statements and Pro Forma
Financial Statements.  The Initial Reserve Report and the Audited Financial
Statements, each in form and substance satisfactory to the Administrative Agent;

 

(m)          Lien Searches.  Evidence of the results of a recent lien search in
each of the jurisdictions in which UCC financing statements or other filings or
recordations should be made to evidence or perfect security interests in any
assets of the Loan Parties, and such search shall reveal no Liens on any of the
Property of the Loan Parties, except for Permitted Liens;

 

(n)           BOE Operational Matters.  Evidence that the Company is qualified
by the United States Department of Interior’s Bureau of Ocean Energy Management,
Regulation and Enforcement to operate its Hydrocarbon Interests comprised of
leases covering submerged lands on the federal Outer Continental Shelf;

 

(o)           Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a first priority perfected Lien on the
Collateral described in any Security Document to which the Company or

 

49

--------------------------------------------------------------------------------


 

any Guarantor is a party, prior and superior in right to any other Person (other
than with respect to Permitted Liens, shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation;

 

(p)           Approvals.  All government and third party approvals (including
any consents) necessary in connection with continuing operations of the Company
and its Subsidiaries and the transactions contemplated by the Loan Documents
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the financing contemplated hereby;

 

(q)           Solvency.  A certificate from a Responsible Officer of the Company
and each Subsidiary certifying that the Company and its Subsidiaries taken as a
whole (i) as of the Effective Time, are, and (ii) after giving effect to the
transactions contemplated hereby, will be, Solvent;

 

(r)            Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.  The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock of the Company’s Restricted
Subsidiaries pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (ii) each promissory note pledged
by the Loan Parties pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
reasonably satisfactory to the Administrative Agent) by the pledgor thereof;

 

(s)           Termination of Liens Associated with Second Lien Term Loan.  The
Administrative Agent shall have received evidence satisfactory to the
Administrative Agent confirming that all Liens associated with the Second Lien
Term Loan Agreement have been released and terminated; and

 

(t)            2011 Annual Budget.  The Administrative Agent shall have received
a copy of the annual budget of the Company and its Restricted Subsidiaries on a
consolidated basis for 2011, projecting total Oil and Gas revenue, total
revenue, total operating costs and expenses, net income, interest expense,
EBITDA and total capital expenditures, by fiscal quarter.

 

5.2           Conditions to All Credit Extensions.  The obligation of each
Lender to make any Loan (but specifically excluding the conversion into or
continuation of LIBO Rate Loans), and of the Issuing Lender to issue any Letters
of Credit, in each case from and after the Effective Time, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:

 

(a)           Notice.  The Administrative Agent shall have received a Notice of
Borrowing;

 

(b)           Continuation of Representations and Warranties.  The
representations and warranties in Article VI and Section 4.5(b) shall be true
and correct in all material respects (except for representations and warranties
which are qualified by a materiality qualifier, which shall be true and correct
in all respects) on and as of such Borrowing Date with the same effect as

 

50

--------------------------------------------------------------------------------


 

if made on and as of such Borrowing Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date);

 

(c)           No Existing Default.  No Default or Event of Default shall exist
or shall result from such Borrowing or Issuance;

 

(d)           No Event or Condition of Material Adverse Effect.  No event or
condition having a Material Adverse Effect shall have occurred since
December 31, 2010; and

 

(e)           Mortgaged Properties.  The Administrative Agent shall be satisfied
that the Loan Parties have granted to it, at such time, first priority perfected
Liens on Oil and Gas Properties that are Mortgaged Properties, subject only to
Permitted Liens, sufficient to cause the Mortgaged Properties to include
eighty-five percent (85%) of the Net Present Value of the Proved Reserves and at
least ninety-five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves.

 

Each Notice of Borrowing submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice and as of each Borrowing Date that the conditions in this
Section 5.2 are satisfied.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant, jointly and severally, to each such
Person, as follows (each representation and warranty herein is given as of the
Effective Date and shall be deemed repeated and reaffirmed on the date of each
credit extension pursuant to Section 5.2):

 

6.1           Organization, Existence and Power.  Each Loan Party: (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) has the power and authority and all material
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents; (c) is duly qualified as a foreign corporation, limited
partnership or limited liability company and is licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (d) is in compliance with all Requirements of Law,
except where the failure to do so individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

6.2           Corporate Authorization; No Contravention.  The execution,
delivery and performance by the Loan Parties of this Agreement and each other
Loan Document to which such Person is a party have been duly authorized by all
necessary organizational action, and do not and will not: (a) contravene the
terms of any of that Person’s Organization Documents; (b) contravene any Senior
Notes Indenture; (c) conflict with or result in any breach or contravention of,
or the creation of any Lien under, any document evidencing any material
Contractual

 

51

--------------------------------------------------------------------------------


 

Obligation to which such Person is a party that would be prior to the Liens
granted to the Administrative Agent for the benefit of the Lenders or otherwise
that would constitute a Material Adverse Effect, or any order, injunction, writ
or decree of any Governmental Authority to which such Person or its material
Property is subject; or (d) violate any Requirement of Law, except where the
failure to do so individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

6.3           Governmental Authorization.  No approval, permit, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any other Loan Party
of this Agreement or any other Loan Document to which it is a party, except for
filings necessary to obtain and maintain perfection of Liens; routine filings
related to the Company and the operation of its business; and such filings as
may be necessary in connection with the Lenders’ exercise of remedies hereunder.

 

6.4           Binding Effect.  This Agreement and each other Loan Document to
which the Company or any Restricted Subsidiary is a party constitute the legal,
valid and binding obligations of the Company and such Restricted Subsidiaries to
the extent it is a party thereto, enforceable against such Person in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

6.5           Litigation.  Unless specifically disclosed in Schedule 6.5
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Company, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, against the
Company or its Subsidiaries or any of their respective Properties which
(i) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or (ii) if determined
adversely to the Company or its Subsidiaries, would reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

 

6.6           No Default.  No Default or Event of Default exists or would be
reasonably expected to result from the incurring of any Obligations by the
Company.  No “Default” or “Event of Default” (as those terms are defined in the
Senior Notes Indentures) exists under any Senior Notes Debt Documents.  Neither
the Company nor any Subsidiary is in default under or with respect to any other
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.

 

6.7           ERISA Compliance.  Except as specifically disclosed in Schedule
6.7:

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to be qualified under Code
Section 401(a) is either (i) a prototype plan entitled to rely on the

 

52

--------------------------------------------------------------------------------


 

opinion letter issued by the IRS as to the qualified status of such plan under
Section 401 of the Code to the extent provided in Revenue Procedure 2005-16, or
(ii) the recipient of a determination letter from the IRS to the effect that
such Plan is qualified.  To the best knowledge of the Company, nothing has
occurred which would cause the loss of such qualification.  The Company and each
ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the Code, except as would not reasonably be expected to have a
Material Adverse Effect, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
except as would not reasonably be expected to have a Material Adverse Effect;
(ii) no Pension Plan has any Unfunded Pension Liability except as would not
reasonably be expected to have a Material Adverse Effect; (iii) no Pension Plan
has been determined to be, or is expected to be, in “at-risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (iv) except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (v) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (vi) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

6.8           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
shall be used solely for the purposes set forth in and permitted by
Section 7.13.  Neither the Company nor any Subsidiary is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.9           Title to Properties.  The Company and each Restricted Subsidiary
have good and marketable title to the Mortgaged Properties subject only to
Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold interests
in, all other Property necessary or used in the ordinary conduct of their
respective businesses.  The Mortgaged Properties of the Company and its
Restricted Subsidiaries are subject to no Liens, other than Permitted Liens.

 

6.10         Oil and Gas Reserves.  Each of the Company and its Restricted
Subsidiaries has complied in all material respects (from the time of acquisition
by the Company or any Restricted Subsidiary) with all terms of each oil, gas and
mineral lease comprising its Oil

 

53

--------------------------------------------------------------------------------


 

and Gas Properties, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect.  To the best of the knowledge of the
Company and its Restricted Subsidiaries, all of the Hydrocarbon Interests
comprising its Oil and Gas Properties are enforceable in all material respects
in accordance with their terms, except as such may be modified by applicable
bankruptcy law or an order of a court in equity.

 

6.11         Reserve Report.  The Company has heretofore delivered to the
Administrative Agent a true and complete copy of a report, dated effective as of
January 1, 2011, prepared by DeGolyer & MacNaughton (the “Initial Reserve
Report”) covering certain of the Company’s and its Restricted Subsidiaries’ Oil
and Gas Properties described therein.  To the best knowledge of the Company,
(i) the assumptions stated or used in the preparation of any Reserve Report are
believed to be reasonable as of the date thereof, (ii) all information furnished
by any Loan Party to the Independent Engineer for use in the preparation of any
Reserve Report was accurate in all material respects, and (iii) there has been
no material adverse change in the aggregate amount of the estimated Oil and Gas
reserves shown in any Reserve Report since the date thereof, except for changes
which have occurred as a result of production in the ordinary course of
business.

 

6.12         Gas Imbalances.  Except as disclosed to the Lenders in writing
prior to the Effective Time, there are no gas imbalances, take or pay or other
prepayments with respect to any of the Oil and Gas Properties in excess of 3% of
the Borrowing Base then in effect in the aggregate which would require the
Company or its Restricted Subsidiaries to deliver Oil and Gas produced from any
of the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.

 

6.13         Taxes.  The Company and its Subsidiaries have filed all federal Tax
returns and reports required to be filed, and have paid all federal Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their Properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.  The Company and
its Subsidiaries have filed all state and other non-federal Tax returns and
reports required to be filed, and have paid all state and other non-federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets prior to delinquency thereof, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  To the 
knowledge of the Responsible Officers of the Company, there is no proposed Tax
assessment against the Company or any Subsidiary that would, if made, reasonably
be expected to have a Material Adverse Effect.

 

6.14         Financial Statements and Condition.

 

(a)           The Audited Financial Statements, (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the consolidated financial condition of the Company and its
Subsidiaries as of the dates thereof and results of operations for the periods
covered thereby.

 

54

--------------------------------------------------------------------------------


 

(b)           During the period from December 31, 2010 to and including the date
hereof there has been no Disposition by the Company or any Subsidiaries of any
material part of its business or Property, other than Dispositions permitted by
Section 8.2(a), 8.2(b), 8.2(c), 8.2(d) or 8.2(e).

 

(c)           Since December 31, 2010, there has been no event, development or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect.

 

6.15         Environmental Matters.  Each of the Company and its Subsidiaries
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and existing Environmental Claims on its business, operations
and Properties, and such Properties which it is acquiring or planning to acquire
and as a result thereof the Company has reasonably concluded that, unless
specifically disclosed in Schedule 6.15, such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.16         Regulated Entities.  None of the Company, its Subsidiaries, any
Person controlling the Company, or any Subsidiary, is an “investment company”
within the meaning of the Investment Company Act of 1940.  None of the Company,
any Person controlling the Company or any Subsidiary (other than Ellwood), is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other federal or state statute or regulation limiting its ability to
incur Indebtedness.

 

6.17         No Burdensome Restrictions.  Except as set forth on Schedule 6.17,
neither the Company nor any Subsidiary is a party to or bound by any Contractual
Obligation, or subject to any restriction in any Organization Document, or any
Requirement of Law, which would reasonably be expected to have a Material
Adverse Effect.

 

6.18         Copyrights, Patents, Trademarks and Licenses, Etc.  The Company and
each Restricted Subsidiary own or are licensed or otherwise have the right to
use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person.  To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Restricted Subsidiary infringes upon any rights
held by any other Person.  Except as specifically disclosed in Schedule 6.5, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Responsible Officers of the Company, threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the knowledge of the Responsible Officers of
the Company, proposed, which, in either case, would reasonably be expected to
have a Material Adverse Effect.

 

6.19         Subsidiaries.  As of the Effective Time, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.19 hereto and has no material equity investments in any other Person other
than those specifically disclosed in part (b) of Schedule 6.19.

 

55

--------------------------------------------------------------------------------


 

6.20         Insurance.  The Company and each Restricted Subsidiary are insured
as required under Section 7.6.

 

6.21         Full Disclosure.  None of the representations or warranties made by
the Company or any Restricted Subsidiary in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Restricted Subsidiary in
connection with the Loan Documents, taken as whole, contains any untrue
statement of a material fact known to the Company or omits any material fact
known to the Company required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

 

6.22         Solvency.  The Company and its Subsidiaries, taken as a whole are,
and after giving effect to the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith, and all rights of
contribution of such Person against other Loan Parties under the Guaranty, at
law, in equity or otherwise, will be and will continue to be, Solvent.

 

6.23         Labor Matters.  Except to the extent such matters do not to
constitute a Material Adverse Effect, (a) no actual or threatened strikes, labor
disputes, slowdowns, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at the Property of the Company or any
Subsidiary exist, (b) hours worked by and payment made to the employees of the
Company have not been in violation of the Fair Labor Standards Act or any other
applicable laws pertaining to labor matters, (c) all payments due from the
Company or any Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) the business activities and operations of the
Company and each Subsidiary are in compliance with the Occupational Safety and
Health Act and other applicable health and safety laws.

 

6.24         [Reserved.]

 

6.25         Derivative Contracts.  Neither the Company nor any Restricted
Subsidiary is party to any Derivative Contract other than Derivative Contracts
permitted by Section 8.10.  Set forth on Schedule 6.25 is a list of all
Derivative Contracts entered into by the Company or any Restricted Subsidiary as
of the Effective Time.

 

6.26         Ellwood Subsidiary.  Ellwood (a) has not engaged in any business
other than the ownership and operation of common carrier crude oil pipelines and
natural gas pipelines and (b) as a result of Requirements of Law in effect as of
the Effective Date, is prevented from duly executing and delivering to the
Administrative Agent and the Lenders a Guaranty (or a joinder thereto) or the
Security Agreement (or a joinder thereto).

 

6.27         Senior Notes Indentures.  The Obligations incurred in connection
with the Loan Documents, after giving effect to the transactions and extensions
of credit contemplated hereby, (a) constitute “Senior Debt”, as defined in the
Senior Notes Indentures, (b) constitute

 

56

--------------------------------------------------------------------------------


 

“Permitted Debt”, under and as defined in Section 3.3(b) of the Senior Notes
Indentures and (c) are secured by Liens created by the Loan Documents that are
“Permitted Liens” under and as defined in clause (1) of the definition thereof.

 

6.28         Existing Indebtedness.  Other than Permitted Indebtedness, after
giving effect to the transactions contemplated hereby, no Loan Party has any
Indebtedness or Disqualified Stock outstanding.

 

6.29         Security Documents.

 

(a)           The Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds and products thereof.  In the case of the Pledged Stock described
in the Security Agreement, when any stock certificates representing such Pledged
Stock are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Security Agreement which may be perfected by filing
a financing statement, when financing statements in appropriate form are filed
in the offices specified on Schedule 6.29(a)-1 (which financing statements may
be filed by the Administrative Agent) at any time and such other filings as are
specified on Schedule 3 to the Security Agreement have been completed (all of
which filings may be filed by the Administrative Agent) at any time, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds and products thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).  Schedule 6.29(a)-2 lists each UCC financing statement
that (i) names any Loan Party as debtor and (ii) will remain on file after the
Effective Time.  Schedule 6.29(a)-3 lists each UCC financing statement that
(i) names any Loan Party as debtor and (ii) will be terminated on or prior to
the Effective Time.

 

(b)           Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof; and when the Mortgages are filed in the offices
specified on Schedule 6.29(b) (in the case of Mortgages to be executed and
delivered on the Effective Date) or in the recording office designated by the
Company (in the case of any Mortgage to be executed and delivered pursuant to
Section 7.14(b)), each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein and the proceeds and products thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (other than Persons holding Liens or other encumbrances or rights
permitted by the relevant Mortgage).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 

57

--------------------------------------------------------------------------------


 

7.1           Financial Statements.  The Company and each Guarantor shall, and
shall cause each of its Subsidiaries to, (i) maintain for itself and each of its
respective Restricted Subsidiaries, on a consolidated basis a system of
accounting established and administered in accordance with GAAP and (ii) deliver
to the Administrative Agent who will deliver to each Lender:

 

(a)           as soon as available, but in any event not later than 90 days
after the end of each fiscal year ending thereafter, a copy of the annual
audited consolidated balance sheet of the Company and its Restricted
Subsidiaries as at December 31, 2011 and as at the end of such year ending
thereafter, respectively, and the related consolidated statements of operations
and retained earnings, comprehensive income and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year; the Company’s financial statements shall be accompanied by the
unqualified opinion (or, if qualified, of a non-material nature (e.g. FASB
changes of accounting principles) or nothing indicative of going concern or
material misrepresentation nature) and a copy of the management letter, if any,
of Ernst and Young LLP or other nationally recognized independent public
accounting firm (the “Independent Auditor”), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Restricted Subsidiaries
at the end of such periods and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP; and

 

(b)           as soon as available, but not later than 60 days after the close
of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Company as of the end of such quarter and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for the period commencing on the first day
and ending on the last day of such period, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year and certified by a Responsible Officer as fairly presenting in all material
respects, in accordance with GAAP (subject to normal and recurring year-end
audit adjustments), the consolidated financial position of the Company and its
Restricted Subsidiaries at the end of such periods and the results of their
operations and their cash flows.

 

7.2           Certificates; Other Production and Reserve Information.  The
Company shall furnish to the Administrative Agent and each Lender:

 

(a)           as soon as available, but not later than 60 days after the close
of each quarter, a Quarterly Status Report in a form reasonably acceptable to
the Lenders, as of the last day of the immediately preceding quarter;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), and the reports referred to in
Section 7.2(a), a Compliance Certificate executed by a Responsible Officer;

 

(c)           on or before (i)  April 1, effective as of January 1, of each year
during the term of this Agreement, beginning with April 1, 2012, a Reserve
Report prepared or audited by Ryder Scott Co. L.P., Netherland Sewell &
Associates, Inc., DeGolyer and MacNaughton or other independent petroleum
engineer acceptable to the Administrative Agent (the “Independent

 

58

--------------------------------------------------------------------------------


 

Engineer”) and (ii) October 1, effective as of July 1, of each year during the
term of this Agreement beginning October 1, 2011, a Reserve Report prepared by
the Company in substantially the same form as the January 1 Reserve Report and
certified by a Responsible Officer as being based on assumptions believed to be
reasonable as of the date thereof, in each case in form and substance reasonably
acceptable to the Administrative Agent;

 

(d)           promptly upon the request of the Administrative Agent, at the
request of any Lender, such copies of all geological, engineering and related
data contained in the Company’s files or readily accessible to the Company
relating to its and its Subsidiaries’ Oil and Gas Properties as may reasonably
be requested;

 

(e)           on request by the Administrative Agent, based upon the
Administrative Agent’s or the Required Lenders’ good faith belief that the
Company’s or its Restricted Subsidiaries’ title to the Mortgaged Properties or
the Administrative Agent’s Lien thereon is subject to claims of third parties,
or if required by regulations to which the Administrative Agent or any of the
Lenders is subject, title and mortgage Lien evidence reasonably satisfactory to
the Administrative Agent covering such Mortgaged Property as may be designated
by the Administrative Agent, covering the Company’s or its Restricted
Subsidiaries’ title thereto and evidencing that the Obligations are secured by
Liens and security interests as provided in this Agreement and the Security
Documents;

 

(f)            promptly upon its completion in each fiscal year of the Company
commencing with the 2011 fiscal year through and including the 2016 fiscal year,
and not later than January 30 of each such fiscal year, a copy of the annual
budget of the Company and its Restricted Subsidiaries on a consolidated basis
for such fiscal year, projecting total Oil and Gas revenue, total revenue, total
operating costs and expenses, Consolidated Net Income, Consolidated Interest
Expense, Consolidated EBITDA and total capital expenditures, by fiscal quarter;
and

 

(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Restricted Subsidiary as
the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

 

7.3           Notices.  The Company shall promptly notify the Administrative
Agent and each Lender in writing:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) material breach or non
performance of, or any default under, a Contractual Obligation of the Company or
any Restricted Subsidiary or any allegation thereof; (ii) any material dispute,
litigation, investigation, proceeding or suspension between the Company or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting the
Company or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)           of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Restricted
Subsidiaries; and

 

59

--------------------------------------------------------------------------------


 

(d)           of the formation or acquisition of any Subsidiary.

 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time.  Each notice under
Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

 

7.4           Preservation of Company Existence, Etc.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;

 

(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

 

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the nonpreservation of which would reasonably be
expected to have a Material Adverse Effect.

 

7.5           Maintenance of Property.  The Company and each Guarantor shall,
and shall cause each of their respective Restricted Subsidiaries to, maintain
and preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and to use the
standard of care typical in the industry in the operation and maintenance of its
facilities and Oil and Gas Properties except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 7.5 shall prevent any such Persons from abandoning
any well or forfeiting, surrendering or releasing any lease in the ordinary
course of business which is not materially disadvantageous in any way to the
Lenders and which, in its opinion, is in the best interest of the Company, and
following which such Persons are and will hereafter be in compliance with all
obligations hereunder and the other Loan Documents.

 

7.6           Insurance.  The Company and each Guarantor shall, and shall cause
each of their respective Restricted Subsidiaries to, maintain, with financially
sound and reputable independent insurers, insurance with respect to its
Properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts and with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses, owning similar
Properties in localities where the Company or such Subsidiary operates, except
where the failure to do so

 

60

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect.  Such
insurance will be primary and not contributing.

 

7.7           Payment of Obligations.  Unless being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Restricted Subsidiary, the Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, pay and discharge prior to delinquency, all their respective
obligations and liabilities, including: (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its Properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.8           Compliance with Laws.  The Company and each Guarantor shall, and
shall cause each of their respective Subsidiaries to, comply in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act) except (a) such as may be contested in good faith or as to which a bona
fide dispute may exist or (b) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.9           Compliance with ERISA.  The Company and each Guarantor shall, and
shall cause each of the Company’s ERISA Affiliates to: (a) maintain each Plan in
compliance with the applicable provisions of ERISA, the Code and other federal
or state law, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; (c) make all required contributions to any Plan subject to Section 412
of the Code, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (d) furnish to the Administrative Agent
(i) as soon as possible, and in any event within 30 days after the Company or a
duly appointed administrator of a Plan files or is required to file, with
respect to any Plan, any notice of a “reportable event” (as such term is defined
in Section 4043 of ERISA) for which the notice requirement has not been waived
by the PBGC (provided that notice shall be required for reportable events
arising from the disqualification of a Plan or the distress termination of a
Plan (in accordance with ERISA Section 4041(c)) without regard to the waiver of
notice provided by the PBGC by regulation or otherwise), a statement of the
chief financial officer of the Company setting forth details as to such
reportable event and the action which the Company, or such Subsidiary, as the
case may be, proposes to take with respect thereto, together with a copy of the
notice, if any, of such reportable event given to the PBGC and (ii) promptly
after receipt thereof, a copy of any notice the Company, any Subsidiary or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any Plan pursuant to Section 4042 of ERISA.

 

7.10         Inspection of Property and Books and Records.  The Company and each
Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain proper books of record and account, in conformity with
GAAP consistently applied.  The Company and each Guarantor shall, and shall
cause each of their respective Restricted

 

61

--------------------------------------------------------------------------------


 

Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent or any Lender to visit and inspect any of their respective
Properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss such
Persons’ affairs, finances and accounts with their respective managers,
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice.

 

7.11         Environmental Laws.  The Company and each Guarantor shall, and
shall cause each of their respective Restricted Subsidiaries to, conduct its
respective operations and keep and maintain their respective Properties in
compliance with all Environmental Laws, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

7.12         New Subsidiary Guarantors.  If, at any time after the date of this
Agreement, there exists any Restricted Subsidiary with total assets with a book
value of $250,000; or more, then the Company and each Guarantor shall, and shall
cause each of their respective Subsidiaries to, on the date any such Restricted
Subsidiary is acquired or acquires or otherwise becomes possessed of such amount
of total assets, (i) cause each such Restricted Subsidiary (excluding Ellwood)
to execute and deliver the Guaranty to the Administrative Agent, (ii) pledge to
the Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock of such Restricted Subsidiary or held by such Restricted
Subsidiary (excluding the Capital Stock of any Unrestricted Subsidiary held by
such Restricted Subsidiary) pursuant to a Security Document satisfactory to the
Administrative Agent and (iii) cause such Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b).   Upon the execution and delivery by any Restricted Subsidiary of a
Guaranty, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, (x) become a Guarantor for all
purposes of this Agreement and (y) be deemed to have made the representations
and warranties, as applied to and including such new Subsidiary, set forth in
this Agreement.

 

7.13         Use of Proceeds.  The Company and each Guarantor shall, and shall
cause each of their respective Restricted Subsidiaries to, use the proceeds of
the Loans only for the following purposes: (i) to fund the acquisition,
exploration and development of Hydrocarbon Interests; and (ii) for working
capital and other general corporate purposes.  The Company and each Guarantor
shall, and shall cause each of their respective Subsidiaries to, use the Letters
of Credit solely as support for obligations in the ordinary course of business,
and for other purposes approved by the Administrative Agent.

 

7.14         Further Assurances.

 

(a)           The Company and each Guarantor shall, and shall cause each of
their respective Restricted Subsidiaries to, promptly (and in no event later
than twenty (20) days after becoming aware of the need therefor) do all acts and
things, and execute and file or record, all instruments, documents, or
agreements reasonably requested by the Administrative Agent, to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements

 

62

--------------------------------------------------------------------------------


 

of the Loan Parties in the Loan Documents, including the Notes, or to further
evidence and more fully describe the Collateral as security for the Obligations,
as to correct any omissions in this Agreement or the Security Documents, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or the Security Documents
or the priority thereof or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the
reasonable discretion of the Administrative Agent, in connection therewith.

 

(b)           The Company shall promptly (and in no event later than ten
Business Days after the need arises) execute and cause the Restricted
Subsidiaries (other than Ellwood) to execute such additional Security Documents
in form and substance reasonably satisfactory to Administrative Agent, granting
to Administrative Agent for the benefit of the Secured Parties first priority
perfected Liens on Oil and Gas Properties (subject only to Permitted Liens) that
are not then part of the Mortgaged Properties, sufficient to cause the Mortgaged
Properties to include at all times eighty-five percent (85%) of the Net Present
Value of the Proved Reserves and at least ninety-five percent (95%) of the Net
Present Value of the Proved Developed Producing Reserves, in each case as set
forth in the most recent Reserve Report.  In addition, the Company and each
Guarantor shall, and shall cause each of the Restricted Subsidiaries to, furnish
to the Administrative Agent title due diligence in form and substance reasonably
satisfactory to the Administrative Agent and will furnish all other documents
and information relating to such Mortgaged Properties as the Administrative
Agent may reasonably request, including, if so requested, title opinions
reasonably satisfactory to the Administrative Agent.  The Company shall pay the
costs and expenses of all filings and recordings and all searches deemed
necessary by the Administrative Agent to establish and determine the validity
and the priority of the Liens created or intended to be created by the Security
Documents; and the Company and each Guarantor shall, and shall cause each of the
Restricted Subsidiaries to, satisfy all other claims and charges which in the
reasonable opinion of the Administrative Agent might prejudice, impair or
otherwise affect any of the Mortgaged Properties or the Lien granted thereon to
the Administrative Agent for the benefit of the Secured Parties (other than
Permitted Liens).

 

(c)           With respect to any Property (other than the Capital Stock of any
Unrestricted Subsidiary) acquired after the Effective Date by the Company or any
of its Restricted Subsidiaries (other than Ellwood) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not otherwise
have a first priority perfected Lien, promptly (and in no event later than
twenty (20) days after becoming aware of the need therefor) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
Property, subject only to Permitted Liens, including without limitation, the
execution and delivery by all necessary third parties of any Account Control
Agreements and the filing of UCC financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be requested by
the Administrative Agent.

 

7.15         Agreements Regarding Unrestricted Subsidiaries.  The Company will
operate each Unrestricted Subsidiary as a legal entity separate and distinct
from the Company or any Restricted Subsidiary.

 

63

--------------------------------------------------------------------------------


 

7.16         Title Opinions.  The Company shall deliver to the Administrative
Agent, within 90 days after the date hereof or such other time period as the
Administrative Agent in its reasonable discretion agrees, updated title opinions
or other evidence of title in form reasonably satisfactory to the Administrative
Agent covering at least 80% of the Net Present Value of the Proved Reserves and
90% of the Net Present Value of the Proved Developed Producing Reserves.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 

8.1           Limitation on Liens.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its Property, whether now owned or hereafter acquired,
other than the following:

 

(a)           any Lien on Property of the Company or any Restricted Subsidiary
as set forth in Schedule 8.1 securing Indebtedness outstanding on such date;

 

(b)           any Lien created under any Loan Document;

 

(c)           Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that nonpayment thereof is permitted by Section 7.7;

 

(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto;

 

(e)           Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(f)            easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, are
not incurred to secure Indebtedness, and which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Company, the Guarantors and the
Restricted Subsidiaries;

 

(g)           Liens on the Property of the Company, any Guarantor or any
Restricted Subsidiary of such Person securing (i) the non-delinquent performance
of bids, trade contracts (other than for borrowed money) or statutory
obligations, (ii) contingent obligations on surety

 

64

--------------------------------------------------------------------------------


 

and appeal bonds, and (iii) other non-delinquent obligations of a like nature;
in each case, incurred in the ordinary course of business;

 

(h)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company, (ii) the Company (or applicable
Restricted Subsidiary) maintains (subject to such right of set off) dominion and
control over such account(s), and (iii) such deposit account is not intended by
the Company, any Guarantor or any Restricted Subsidiary to provide cash
collateral to the depository institution;

 

(i)            Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto.

 

(j)            purchase money Liens and Liens in connection with Capital Leases,
in each case upon or in any Property acquired or held by the Company or any
Restricted Subsidiary in the ordinary course of business; provided that the
Indebtedness secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such Property, and does not exceed the aggregate
purchase price of such Property and (ii) is secured only by such Property and
proceeds therefrom and not by any other assets of the Company or any Restricted
Subsidiary;

 

(k)           licenses of intellectual property granted by Company or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of business of the Company or any
Restricted Subsidiary;

 

(l)            Liens that secure Indebtedness permitted by Section 8.5(d); and

 

(m)          Liens not otherwise permitted under this Section 8.1 securing an
amount not to exceed $2,000,000 at any time.

 

8.2           Disposition of Assets.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one or a series of transactions) (collectively, “Dispositions”) any
Property (including accounts and notes receivable, with or without recourse) or
enter into any agreement to do any of the foregoing, except:

 

(a)           as permitted under Sections 6.10, 7.5, 8.3, 8.4, or 8.10;

 

(b)           Dispositions of inventory including produced Oil and Gas in the
ordinary course of business;

 

(c)           Dispositions among the Company and wholly-owned Restricted
Subsidiaries which are Guarantors;

 

65

--------------------------------------------------------------------------------


 

(d)           Property that is (i) used, worn out, obsolete, depleted,
uneconomic, or surplus disposed of in the ordinary course of business, (ii) no
longer necessary for the business of such Person, or (iii) contemporaneously
replaced by Property of at least comparable value and use;

 

(e)           Dispositions of accounts and notes receivable in the ordinary
course of business consistent with past practices;

 

(f)            Dispositions of interests in Oil and Gas Properties included in
the then-effective Borrowing Base, or portions thereof, that are sold for fair
cash consideration (considering any net production proceeds from the effective
date of any such Disposition to the closing thereof that are credited against
the purchase price payable at such closing as Net Cash Proceeds received by the
Company or such Guarantor); provided, however, that the aggregate sales prices
(as of the effective date of each particular Disposition) for Dispositions made
pursuant to this Section 8.2(f) during any Borrowing Base Period shall not
exceed 10% of the then effective Borrowing Base; provided further, however, that
any such aggregate Disposition of Oil and Gas Properties in any Borrowing Base
Period which result in the receipt on a cumulative basis in such period of Net
Cash Proceeds in excess of 5% of the then effective Borrowing Base (considering
any net production proceeds from the effective date of any Disposition to the
closing thereof that are credited against the purchase price payable at such
closing as Net Cash Proceeds received by the Company or such Guarantor) shall
immediately and automatically, and without the need for further act or evidence,
reduce the Borrowing Base on a dollar-for-dollar basis (based on the amount
attributable by the Administrative Agent to the sold Oil and Gas Properties in
the most recent Borrowing Base determination under Section 2.6) and any
resulting Deficiency shall be immediately cured by the Company pursuant to
Section 2.6(f)(i);

 

(g)           the sale or other Disposition of any Unrestricted Subsidiary;

 

(h)           the sale or other Disposition of any Oil and Gas Properties not
included in the then-effective Borrowing Base (other than the Disposition of the
Hastings Assets); and

 

(i)            the sale or other Disposition of all or any portion of the
Hastings Assets; provided, however, that to the extent any of the Hastings
Assets include Proved Reserves, upon such sale or other Disposition of such
assets, the then-effective Borrowing Base shall be reduced by an amount equal to
the value assigned to such assets in the then effective Borrowing Base, as
determined by the Administrative Agent.

 

8.3           Consolidations and Mergers.  The Company and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except:

 

(a)           any Guarantor may merge or consolidate with, or transfer all or
substantially all of its assets to, the Company or another Guarantor; provided,
however, that the

 

66

--------------------------------------------------------------------------------


 

Company shall be the continuing or surviving corporation in the case of a merger
involving the Company;

 

(b)           any Subsidiary that is not a Guarantor may merge or consolidate
with, or transfer all or substantially all of its assets to, the Company or a
Guarantor; provided, however, that the Company or such Guarantor shall be the
continuing or surviving corporation in the case of a merger involving the
Company or a Guarantor; and

 

(c)           any Guarantor or other Subsidiary may make Dispositions to the
Company or another Guarantor.

 

8.4           Loans and Investments.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any advance, loan, extension
of credit or capital contribution to or any other investment in, any Person,
including any Affiliate of the Company, except for:

 

(a)           investments in Cash Equivalents;

 

(b)           extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

 

(c)           investments in Restricted Subsidiaries or Persons that become
Restricted Subsidiaries upon such investment;

 

(d)           investments in Derivative Contracts permitted under Section 8.10;

 

(e)           investments resulting from transactions specifically permitted
under Section 8.3;

 

(f)            investments with third parties that are (i) customary in the oil
and gas business, (ii) made in the ordinary course of the Company’s business,
and (iii) made in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm-out agreements, joint venture agreements,
development agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts and other similar agreements, that do not,
in any case, (x) constitute an investment in any state law partnership or other
Person (subject to Section 8.4(m)) or (y) involve the Disposition of any
Mortgaged Property covering Proved Reserves;

 

(g)           advances by the Company to any of its full-time employees for
housing loans and for the payment of relocation expenses which do not exceed
$2,000,000 at any time outstanding in the aggregate to all such employees;

 

(h)           acquisitions of proved Hydrocarbon Interests and related assets;

 

(i)            provided that there shall not have occurred and be continuing a
Default hereunder, and no such Default would result therefrom, the Company and
the Guarantors may

 

67

--------------------------------------------------------------------------------


 

make (i) cash investments in Ellwood not to exceed an aggregate amount of
$2,000,000 in any fiscal year and (ii) investments in Ellwood for the purpose of
the construction and maintenance of a pipeline and related facilities that when
aggregated with Indebtedness incurred pursuant to Section 8.5(d) does not exceed
$25,000,000;

 

(j)            provided that there shall not have occurred and be continuing a
Default hereunder, and no such Default would result therefrom, the Company and
the Guarantors may make cash investments in Unrestricted Subsidiaries in an
amount not to exceed $15,000,000 in the aggregate during the term of this
Agreement;

 

(k)           investments in stock, obligations or securities received in
settlement of debts;

 

(l)            the creation of any additional Subsidiaries in compliance with
Section 7.12; and

 

(m)          Ellwood’s contribution of pipeline and related facilities assets to
a Person that is not a Subsidiary so long as the fair value of the assets
contributed at the time of contribution, net of the fair value of the Borrower’s
and its Subsidiaries’ interest in such Person at the time of contribution, does
not exceed $15,000,000.

 

8.5           Limitation on Indebtedness.  The Company and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, suffer to exist, or otherwise become or
remain liable with respect to, any Indebtedness, except (collectively,
“Permitted Indebtedness”):

 

(a)           Indebtedness incurred pursuant to the Loan Documents;

 

(b)           Indebtedness incurred pursuant to (i) the 2017 Senior Notes
Indenture in an aggregate principal amount not to exceed $150,000,000 and
(ii) the 2019 Senior Notes Indenture in an aggregate principal amount not to
exceed $500,000,000;

 

(c)           [Reserved];

 

(d)           Indebtedness incurred in connection with the financing of the
Ellwood pipeline expansion not to exceed $20,000,000, provided, that (i) the
Company shall have furnished to the Administrative Agent not less than seven
Business Days prior written notice of its intent to incur such Indebtedness, the
amount thereof, and the anticipated closing date, together with copies of drafts
of the definitive documents; and (ii) such Indebtedness may be secured only by a
lien on the assets of Ellwood and shall otherwise be Non-Recourse Obligations;

 

(e)           Indebtedness in the form of obligations for the deferred purchase
price of property or services incurred in the ordinary course of business which
are not yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

 

(f)            Indebtedness secured by the Liens permitted under
paragraph (j) of Section 8.1 in an aggregate amount not to exceed $10,000,000 at
any time;

 

68

--------------------------------------------------------------------------------


 

(g)           Indebtedness owing in connection with the financing of insurance
premiums in the ordinary course of business; and

 

(h)           in addition to the Indebtedness otherwise permitted under this
Section 8.5, Indebtedness of the Loan Parties not to exceed $15,000,000 in the
aggregate at any time outstanding.

 

8.6           Transactions with Affiliates.  Except as set forth on Schedule
8.6, the Company and each Guarantor shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, enter into any
transaction with or make any payment or transfer to any Affiliate of the Company
or its shareholders, except in the ordinary course of business and on terms no
less favorable to the Company, such Guarantor or such Subsidiary than would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of the Company, such Guarantor or such Subsidiary or to the extent permitted
under Section 8.9.

 

8.7           Margin Stock.  The Company and each Guarantor shall not, and shall
not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, suffer or permit any Subsidiary to, use any portion of the proceeds
of the Loans (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance Indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 15(d) of the Exchange Act.

 

8.8           [Reserved.]

 

8.9           Restricted Payments.  The Company and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, (i) purchase, redeem or otherwise acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interests,
partnership interests or shares, now or hereafter outstanding from its members,
partners or stockholders (other than from its members, partners or stockholders
that are Loan Parties); (ii) declare or pay any distribution, dividend or return
capital to its members, partners or stockholders (other than to its members,
partners or stockholders that are Loan Parties), or make any distribution of
assets in cash or in kind to its members, partners or stockholders (other than
members, partners or stockholders that are Loan Parties); or (iii) make any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Indebtedness
outstanding under or in respect of any Senior Notes Indenture (collectively
“Restricted Payments”); provided, however, that the Company may if (A) no
Default shall have occurred and be continuing, (B) no such Restricted Payment
shall cause a Default, and (C) at the time any such Restricted Payment is made
by the Company, and giving pro forma effect to such payment, the ratio of the
Effective Amount to the Borrowing Base does not exceed .75 to 1.00:

 

(x) following delivery to the Administrative Agent of the Company’s audited
consolidated financial statements pursuant to Section 7.1(a), declare and pay in
any fiscal year commencing with the 2011 fiscal year regular Cash Dividends that
do not exceed the greater of

 

69

--------------------------------------------------------------------------------


 

(A) $5,000,000 and (B) an aggregate amount equal to 25% of Consolidated Net
Income for the prior fiscal year;

 

(y) make regularly scheduled payments of interest or mandatory prepayments in
respect of Indebtedness under or in respect of any Senior Notes Indenture in
accordance with the terms of the applicable Senior Notes Indenture, but only to
the extent required by the applicable Senior Notes Indenture; and

 

(z) make optional prepayments, redemptions, purchases or other defeasances in
respect of any Senior Notes using the Net Cash Proceeds of an “Equity Offering”
as defined in the Senior Notes Indentures, or the issuance of debt securities or
instruments or the incurrence of loans.

 

8.10         Derivative Contracts.

 

(a)           No Loan Party shall, directly or indirectly, enter into or in any
manner be liable on any Derivative Contract except:

 

(i)            Derivative Contracts entered into with the purpose and effect of
fixing or setting a floor for prices on oil or gas expected to be produced by
such Person; provided, however, that at all times (a) no such contract shall be
for speculative purposes; (b) as of any date (the “Calculation Date”) no such
contract, when aggregated with all Derivative Contracts permitted under this
Section 8.10(a)(i), shall cover a notional volume in excess of the Applicable
Percentage of the total Projected Oil and Gas Production to be produced in any
month from the Proved Developed Producing Reserves reflected in the most recent
Reserve Report; provided, however, for purposes of the foregoing calculation,
that any Derivative Contract under which the Company’s or any Guarantor’s
interest is solely a put or an option to purchase a put shall not be considered
when calculating the Applicable Percentage; (c) each such contract (excluding
Derivative Contracts offered by national commodity exchange) shall be with the
Administrative Agent, or any of the Lenders or their Affiliates, or with a
counterparty or have a guarantor of the obligation of the counterparty which, at
the time the contract is made, has long-term obligations rated BBB+ or Baa1 or
better, respectively, by S&P or Moody’s; and (d) no such contract requires the
Company to put up money, assets, letters of credit or other security against the
event of its non-performance prior to actual default by the Company in
performing its obligations thereunder, except Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Security
Documents; or

 

(ii)           Derivative Contracts entered into with the purpose and effect of
(A) fixing or capping interest rates on a principal amount of Indebtedness of
the Company that is accruing interest at a variable rate, the notional amount of
which does not exceed (when aggregated with all other Derivative Contracts of
the Company then in effect and effectively converting interest rates from
floating to fixed) 100% of the outstanding principal amount of Indebtedness
which bears interest at a floating rate or (B) converting the interest rate on a
principal amount

 

70

--------------------------------------------------------------------------------


 

of Indebtedness of the Company that is accruing interest at a fixed rate to a
floating rate the notional amount of which does not exceed (when aggregated with
all Derivative Contracts of the Company then in effect effectively converting
interest rates from fixed to floating) 100% of the outstanding principal amount
of Indebtedness which bears interest at a fixed rate; provided, however, that,
in each case, (i) no such contract shall be for speculative purposes; (ii) in
the case of clause (A) above, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Company to be hedged by such contract,
(iii) no such contract requires the Company to put up money, assets, letters of
credit, or other security against the event of its non-performance prior to
actual default by the Company in performing its obligations thereunder, (iv)
each such contract shall be with a Lender or with a counterparty or have a
guarantor of the obligation of the counterparty who, at the time the contract is
made, has long-term obligations rated BBB+ or Baa1 or better, respectively, by
S&P or Moody’s, and (v) such Derivative Contracts shall correspond to the tenor
of the corresponding Indebtedness and (iv) no such Derivative Contract shall
remain in effect after the corresponding Indebtedness with respect to which such
Derivative Contract was originally entered into has been repaid in full.

 

(b)           In the event the Company enters into a Derivative Contract with
any Lender, the contingent obligations evidenced under such Derivative Contract
shall not be applied against such Lender’s Commitment nor against the Effective
Amount.  The benefits of the Security Documents and of the provisions of the
Loan Documents relating to the Collateral shall also extend to and be available
on a pro rata basis to each Qualifying Derivative Contract Counterparty in
respect to all Obligations with respect to the related Qualifying Derivative
Contract.

 

8.11         Sale Leasebacks.  No Loan Party shall, directly or indirectly,
become liable, directly or by way of any Guaranty Obligation, with respect to
any lease of any Property (whether real, personal or mixed) whether now owned or
hereafter acquired, (a) which the Loan Party has sold or transferred (excluding
transfers effected by means of dividends of Property or Capital Stock permitted
hereunder) or is to sell or transfer to any other Person or (b) which the Loan
Party intends to use for substantially the same purposes as any other Property
which has been or is to be sold or transferred (excluding transfers effected by
means of dividends of Property or Capital Stock permitted hereunder) by the Loan
Party to any other Person in connection with such lease.

 

8.12         Consolidated Leverage Ratio.  The Company shall not permit the
Consolidated Leverage Ratio to exceed 4.00 to 1.00 for any fiscal quarter.

 

8.13         Current Ratio.  The Company shall not permit the ratio of Current
Assets to Current Liabilities to be less than 1.00 to 1.00 as of the last day of
any fiscal quarter; provided, however, that for purposes of such ratio, assets
or liabilities required by ASC 815 and ASC 410 shall be excluded from current
assets and current liabilities, respectively.

 

71

--------------------------------------------------------------------------------


 

8.14         Change in Business.

 

(a)           The Company and each Guarantor shall not, and shall not permit any
Restricted Subsidiaries to, directly or indirectly, engage in any business or
activity other than the Principal Business.  The Company and each Guarantor
shall not permit Ellwood to, directly or indirectly, engage in any business
other than the ownership and operation of common carrier crude oil pipelines. 
The Company and each Guarantor shall not, and shall not permit any Unrestricted
Subsidiaries to, directly or indirectly, engage in any business or activity
other than the Principal Business.

 

(b)           The Company and each Guarantor will not permit any Restricted
Subsidiary which is a general partner in or owner of a general partnership
interest in an Unrestricted Subsidiary to own or acquire any other Property
except for distributions made to it by such Unrestricted Subsidiary or other
rights or interests relating to such Unrestricted Subsidiary; or permit any
Restricted Subsidiary which is a general partner in or owner of a general
partnership interest in an Unrestricted Subsidiary to engage in any business or
activity other than holding the Capital Stock in and other rights or interests
relating to such Unrestricted Subsidiary.   With respect to Unrestricted
Subsidiaries, the Company and each Guarantor will not permit any Restricted
Subsidiary to be the general partner in or owner of a general partnership
interest in an Unrestricted Subsidiary, unless such Restricted Subsidiary is a
corporation or a limited liability company.

 

8.15         Accounting Changes.  The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Company or of any
Subsidiary.

 

8.16         Certain Contracts; Amendments; Multiemployer Plans.  Except for the
restrictions expressly set forth in the Loan Documents and the Senior Notes
Indentures, the Company and each Guarantor shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, enter into, create, or
otherwise allow to exist any contract or other consensual restriction on the
ability of any Restricted Subsidiary of the Company to: (a) pay dividends or
make other distributions to the Company, (b) redeem equity interests held in it
by the Company, (c) repay loans and other Indebtedness owing by it to the
Company, or (d) transfer any of its assets to the Company.  The Company and each
Guarantor shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, enter into any “take-or-pay” contract or other contract or
arrangement for the purchase of goods or services which obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it, except as permitted by Section 8.5(e).  The Company and each Guarantor shall
not, and shall not permit any ERISA Affiliate to, incur any obligation to
contribute to any Multiemployer Plan (within the meaning of Section 4001(a)(3)
of ERISA) in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

8.17         Senior Notes.  The Company and each Guarantor shall not, and shall
not permit any of its respective Subsidiaries to, directly or indirectly:

 

72

--------------------------------------------------------------------------------


 

(a)           amend or modify any of the terms or provisions of the Senior Notes
Indentures or the Senior Notes, if such amendment or modification would have the
effect of (i) accelerating the maturity date of the principal amount thereof, or
any scheduled interest payment thereon; (ii) increasing the principal amount
thereof or interest rate thereon; (iii) causing, or purporting to cause, the
Liens securing the Obligations to cease to be “Permitted Liens” (as defined in
the respective Senior Notes Indentures); or (iv) requiring the Company to grant
any Lien for the benefit of the holders thereof, except to the extent described
in Section 3.5 of the Senior Notes Indentures (it being understood in all events
that no provision which would cause the Company to be required to grant any such
Lien may be granted if prohibited by any term of this Agreement); or

 

(b)           amend or modify any other term or provision of the Senior Notes
Indentures or the Senior Notes, if such amendment or modification would be
materially adverse to the Lenders.

 

8.18         Forward Sales, Production Payments, Etc.  The Company and each
Guarantor shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly:

 

(a)           enter into any forward sales transaction or agreement with respect
to physical deliveries of Oil and Gas outside the ordinary course of business as
conducted prior to the Effective Time; or

 

(b)           sell or convey any production payment, term overriding royalty
interest, net profits interest or any similar interest (except for overriding
royalty or net profits interests granted to employees or consultants of the
Company or any Restricted Subsidiary in the ordinary course of business in
connection with the generation of prospects or the development of Oil and Gas
Properties).

 

8.19         Use of Proceeds.  The Company and each Guarantor shall not, and
shall not permit any of its respective Restricted Subsidiaries to, directly or
indirectly, use or permit the use of all or any portion of the Loans or any
Letters of Credit for any purpose other than those set forth in Section 7.13.

 

8.20         New Bank Accounts.  The Company and each Guarantor shall not, and
shall not permit any of its respective Restricted Subsidiaries to, open or
otherwise establish, or deposit or otherwise transfer funds into, any bank
account in the name or otherwise for the benefit of the Company or such
Subsidiary with a balance in excess of $500,000 (other than zero-balance
accounts with a balance of equal to or less than $20,000 that are swept daily
into an account controlled by the Administrative Agent), unless the
Administrative Agent shall have received an Account Control Agreement within 30
days after the establishment of such account or such other time period as the
Administrative Agent in its reasonable discretion agrees, in form and substance
reasonably satisfactory to the Administrative Agent in its sole discretion,
executed and delivered by Borrower and the bank or other financial institution
at which such account is maintained, unless such requirement is waived by the
Administrative Agent in writing.

 

73

--------------------------------------------------------------------------------


 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.1           Event of Default.  Any of the following shall constitute an “Event
of Default”:

 

(a)           Principal Non Payment.  The Company fails to pay, when and as
required to be paid herein, any amount of scheduled principal payment of any
Loan, including any mandatory prepayment under Section 2.6(f) of this Agreement;

 

(b)           Interest and Expense Non-Payment.  Any Loan Party fails to pay,
when and as required to be paid herein, any interest due on any Interest Payment
Date, any other payments for fees, expenses, or other amounts payable hereunder
or under any other Loan Document within three (3) Business Days after the same
becomes due and payable;

 

(c)           Representation or Warranty.  Any written representation or
warranty by the Company, any Guarantor or any Restricted Subsidiary made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Company, any
Guarantor, any Restricted Subsidiary, or any Responsible Officer, furnished at
any time under this Agreement, or in or under any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made;

 

(d)           Specific Defaults.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in Sections 7.3(a), 7.6, 7.12 or 7.13, in
Article VIII, or in the Agent Fee Letter or in the Lender Fee Letter;

 

(e)           Other Defaults.  The Company, any Guarantor or any Restricted
Subsidiary fails to perform or observe any other term or covenant contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of (i) 15 days, in the case of Sections 7.1 and 7.14 and
(ii) 30 days, in all other cases after the earlier of (x) the date upon which a
Responsible Officer knew or reasonably should have known of such default or (y)
the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

 

(f)            Cross Default.  The Company, any Guarantor or any Restricted
Subsidiary (i) fails to make any payment of more than $15,000,000 in respect of
any Indebtedness when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (ii) fails after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
to perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness having an aggregate principal amount of more than $15,000,000 if
the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity; (iii) any

 

74

--------------------------------------------------------------------------------


 

Indebtedness of the Company, any Guarantor or any other Restricted Subsidiary in
excess of $15,000,000 shall be declared due and payable prior to its stated
maturity; or (iv) an “Event of Default” as defined in any Senior Notes Indenture
as in effect on the Closing Date, or any other or additional “Event of Default”
which may be added to or otherwise be included or exist after the Effective Date
in any Senior Notes Indenture, shall occur and be continuing;

 

(g)           Insolvency; Voluntary Proceedings.  The Company, any Guarantor or
any Restricted Subsidiary (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) takes any action to
effectuate or authorize any of the foregoing;

 

(h)           Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company, any Guarantor or any Restricted
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against all or a substantial part of the Company’s,
any Guarantor’s or any Restricted Subsidiary’s Properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) the
Company, any Guarantor or any Restricted Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company, any Guarantor or any Restricted Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its Property or business;

 

(i)            Monetary Judgments.  One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company, any Guarantor or any other Restricted Subsidiary involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) as to any single or
related series of transactions, incidents or conditions, of $15,000,000 or more,
and the same shall remain unsatisfied, unvacated and unstayed pending appeal for
a period of 30 days after the entry thereof;

 

(j)            Change of Control.  There occurs any Change of Control;

 

(k)           Loss of Permit.  Any Governmental Authority revokes or fails to
renew any material license, permit or franchise of the Company, any Guarantor or
any other Restricted Subsidiary, or the Company, any Guarantor or any other
Restricted Subsidiary for any reason loses any material license, permit or
franchise, or the Company, any Guarantor or any other Restricted Subsidiary
suffers the imposition of any restraining order, escrow, suspension or impound
of funds in connection with any proceeding (judicial or administrative) with
respect to any material license, permit or franchise and, in each case, such
revocation, failure or loss could reasonably be expected to have a Material
Adverse Effect; and such default remains unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such default or (ii) the date upon which written
notice thereof is given to the Company by the Administrative Agent or any
Lender;

 

75

--------------------------------------------------------------------------------


 

(l)            Guaranty Default.  A Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or such Guarantor or any other
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder;

 

(m)          Enforceability or Perfection of Loan Documents.  (i) Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect or shall be declared to be null and void,
the validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder, or the
Obligations shall be subordinated for any reason (other than by the consent of
the Lenders); or (ii) any Lien created under any Loan Document shall fail to
constitute a first priority, perfected Lien in a material portion of the
Collateral, subject only to Permitted Liens, and such failure shall continue for
at least thirty (30) days after the earlier of (A) the date upon which a
Responsible Officer knew or reasonably should have known of such default or (B)
the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender; or

 

(n)           ERISA.  Either (i) any unpaid minimum required contribution (as
defined in Section 430 of the Code in excess of $15,000,000 exists with respect
to any Pension Plan, whether or not waived by the Secretary of the Treasury or
his delegate, or (ii) the Company or any ERISA Affiliate institutes steps to
terminate any Pension Plan and the then current value of such Pension Plan’s
benefit liabilities exceeds the then current value of such Pension Plan’s assets
available for the payment of such benefit liabilities by more than $15,000,000.

 

9.2           Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

 

(a)           declare the Commitment, if any, of each Lender to make Loans or
participate in Issuances of Letters of Credit to be terminated, or declare all
or any part of the unpaid principal of the Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
immediately due and payable, whereupon the same shall be, without presentment,
demand, protest, notice of intention to accelerate, notice of acceleration, or
any other notice of any kind, all of which are hereby expressly waived by the
Company and each Guarantor, immediately due and payable; and

 

(b)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided, however, that upon the occurrence of any event specified in
Section 9.1(g) or 9.1(h) (in the case of clause (i) of Section 9.1(h) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans or participate in Issuances of Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent, or any Lender and
without presentment, demand, protest, notice of intention to accelerate, notice
of acceleration or any other notice of any kind, all of which are hereby
expressly waived by the Company and each Guarantor.

 

76

--------------------------------------------------------------------------------


 

9.3                                 Application of Proceeds.  The proceeds
received by the Administrative Agent in respect of any sale of, collection from
or other realization upon all or any part of the Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, in full
or in part, together with any other sums then held by the Administrative Agent
pursuant to this Agreement, promptly by the Administrative Agent as follows:

 

(a)                                  first, to the payment or reimbursement of
the Administrative Agent for all costs, expenses, disbursements and losses
incurred by the Administrative Agent and which any Loan Party is required to pay
or reimburse pursuant to the Loan Documents, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(b)                                 second, to the payment or reimbursement of
the Lenders and each Qualified Derivative Contract Counterparty for all costs,
expenses, disbursements and losses incurred by such Persons and which any Loan
Party is required to pay or reimburse pursuant to the Loan Documents, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(c)                                  third, to the payment of interest on the
Loans which is then due;

 

(d)                                 fourth, to the payment of principal of the
Loans which is then due and to the payment or prepayment to the Lenders and each
Qualified Derivative Contract Counterparty of all other Obligations; and

 

(e)                                  fifth, to whomsoever shall be legally
entitled thereto.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.3, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.  Each Loan Party
acknowledges the relative rights, priorities and agreements of the
Administrative Agent, the Lenders and the Qualified Derivative Contract
Counterparty, as set forth in this Agreement, including as set forth in this
Section 9.3.

 

9.4                                 Rights Not Exclusive.  The rights provided
for in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other rights, powers, privileges or remedies provided by law or
in equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authorization; Limitation of
Agency.

 

(a)                                  Each Lender hereby irrevocably (subject to
Section 10.9) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other

 

77

--------------------------------------------------------------------------------


 

Loan Document, together with such powers as are reasonably incidental thereto. 
The Administrative Agent expressly agrees to act on behalf of the Lenders and
each other Secured Party that is an Affiliate of any Lender.  The duties of the
Administrative Agent shall be administrative and mechanical in nature;
notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility, except those expressly set forth herein, nor shall
the Administrative Agent, under any circumstances, have or be deemed to have any
fiduciary relationship with any Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)                                 The Issuing Lender shall have all of the
benefits and immunities (i) provided to the Agent in this Article X with respect
to any acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit Issued by it or proposed to be Issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent,” as used in this
Article X, included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided in this Agreement with respect to the Issuing
Lender.

 

10.2                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects with reasonable care.

 

10.3                           Liability of Administrative Agent.  None of the
Administrative Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Company, any Guarantor or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness (other than such Administrative Agent-Related Person’s own due
execution and delivery), genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Company, any
Guarantor or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.

 

10.4                           Reliance by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter,

 

78

--------------------------------------------------------------------------------


 

telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.1, each Lender that has made available to
the Administrative Agent its Pro Rata Share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.

 

10.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to Defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  Subject to Section 10.4(a), the Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Lenders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

 

10.6                           Credit Decision.  Each Lender acknowledges that
no Administrative Agent-Related Person has made any representation or warranty
to it, and that no act by any Administrative Agent-Related Person hereafter
taken, including any review of the affairs of the Company, any Guarantor or
their respective Subsidiaries, shall be deemed to constitute any representation
or warranty by any Administrative Agent-Related Person to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Company, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the

 

79

--------------------------------------------------------------------------------


 

Company hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Administrative Agent-Related Persons.

 

10.7                           Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata according to each respective Lender’s Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender shall be
liable for the payment to any Administrative Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent the same arise from
(i) the gross negligence or willful misconduct of any Administrative
Agent-Related Person or (ii) a claim or action asserted by one or more other
Administrative Agent-Related Persons.  Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out of pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company.  The undertaking in this Section 10.7 shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

10.8                           Administrative Agent in Individual Capacity. 
Bank of Montreal and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire or underwrite equity or debt
securities of and generally engage in any kind of banking, investment banking,
trust, financial advisory, underwriting or other business with the Company and
its Affiliates as though Bank of Montreal were not the Administrative Agent
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of Montreal or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent-Related Persons shall be under no obligation to provide such information
to them.  With respect to Obligations held by it, Bank of Montreal shall have
the same rights and powers under this Agreement as any

 

80

--------------------------------------------------------------------------------


 

other Lender and may exercise the same as though it were not the Administrative
Agent or the Issuing Lender.

 

10.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders.  If the Administrative Agent resigns under this Agreement, the
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.4 and
11.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
administrative agent as provided for above.

 

10.10                     Withholding Tax.

 

(a)                                  If any Lender is not a “United States
Person” within the meaning of Section 7701(a)(30) of the Code and such Lender
claims exemption from, or a reduction of, U.S. withholding Tax under Sections
1441 or 1442 of the Code, such Lender agrees with and in favor of the
Administrative Agent, to deliver to the Administrative Agent:

 

(i)                                     if such Lender claims an exemption from,
or a reduction of, withholding Tax under a United States Tax treaty, properly
completed IRS Form W-8 BEN (or any successor form thereto) before the payment of
any interest in the first calendar year and before the payment of any interest
in each third succeeding calendar year during which interest may be paid under
this Agreement;

 

(ii)                                  if such Lender claims that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8 ECI (or any successor
form thereto) before the payment of any interest is due in the first taxable
year of such Lender and in each succeeding taxable year of such Lender during
which interest may be paid under this Agreement, and IRS Form W 9; and

 

(iii)                               such other certificates, form or forms as
may be required or appropriate under the Code or other laws of the United States
as a condition to exemption from, or reduction of, United States withholding
Tax.

 

81

--------------------------------------------------------------------------------


 

Such Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b)                                 If any Lender claims exemption from, or
reduction of, withholding Tax under a United States Tax treaty by providing IRS
Form W-8 BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations held by such Lender, such
Lender agrees to notify the Administrative Agent of the percentage amount in
which it is no longer the beneficial owner of Obligations held by such Lender. 
To the extent of such percentage amount, the Administrative Agent will treat
such Lender’s IRS Form W-8 BEN as no longer valid.

 

(c)                                  If any Lender claiming exemption from
United States withholding Tax by filing IRS Form W-8 ECI with the Administrative
Agent sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations held by such Lender, such Lender agrees to undertake
sole responsibility for complying with the withholding Tax requirements imposed
by Sections 1441 and 1442 of the Code.

 

(d)                                 If any Lender is entitled to a reduction in
the applicable withholding Tax, the Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding Tax after taking into account such reduction.  If the forms or other
documentation required by Section 10.10(a) of this Section 10.10 are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding Tax.

 

(e)                                  If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason)
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties and interest, and including any Taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 10.10(e), together with all costs and expenses (including Attorney
Costs).  The obligation of the Lenders under this Section 10.10(e) shall survive
the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

10.11                     Arranger; Syndication Agents; Documentation Agents. 
The Arranger and each of the Co-Syndication Agents and Co-Documentation Agents
in their respective capacities as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or the
other Loan Documents.

 

10.12                     Release of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 11.26.

 

82

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                           Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document (other than with respect to any Qualifying Derivative
Contract and any documents delivered in connection therewith, which shall be
governed with respect to any amendment, modification, termination or waiver as
expressly provided for in such Qualifying Derivative Contract and any other
document delivered in connection therewith), and no consent with respect to any
departure by the Company, any Guarantor or any applicable Subsidiary therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent at the written request of the
Required Lenders) and the Company and acknowledged by the Administrative Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it is given; provided, however,
that no such agreement shall waive or amend Section 2.14 or change the
definition of “Defaulting Lender” without the written consent of the
Administrative Agent and the Issuing Lender; and provided further, however, that
no such waiver, amendment, modification, termination or consent shall, unless in
writing and signed by all the Lenders, and the Company and acknowledged by the
Administrative Agent, do any of the following:

 

(a)                                  increase or extend the Commitment of any
Lender (including without limitation by means of any amendment purporting to
remove or change the requirement that such Commitment not exceed the Borrowing
Base), or increase the maximum amount of Letters of Credit;

 

(b)                                 postpone the final maturity date of any
Loan, or postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder (including any mandatory prepayments
thereof or prepayments otherwise required to be made on the Loans should a
Deficiency occur) or under any other Loan Document;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on any Loan, or (subject to clause (ii) below) any
fees or other amounts payable hereunder (including any mandatory prepayments
thereof or prepayments otherwise required to be made on the Loans should a
Deficiency occur) or under any other Loan Document;

 

(d)                                 change the Pro Rata Shares or change in any
manner the definition of “Required Lenders” or “Supermajority Lenders” or the
Lenders required to rescind or annul an acceleration;

 

(e)                                  amend this Section 11.1, or Section 9.1, or
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders;

 

(f)                                    subject to Section 11.26, release all or
substantially all of the Collateral (except for releases in connection with
Dispositions which are permitted hereunder or under any

 

83

--------------------------------------------------------------------------------


 

Loan Document), or release any Guarantor from any Guaranty (except for releases
upon a Permitted Disposition of a Guarantor);

 

(g)                                 reduce the amount or postpone the due date
of any amount payable in respect of, or extend the required expiration date of,
any Letter of Credit, or change in any manner the obligations of the Lenders
relating to the purchase of participations in Letters of Credit; or

 

(h)                                 modify Section 2.6(a) or the definition of
the term “Borrowing Base”;

 

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Required Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Lender under this Agreement or any LC Related Document relating to any Letter of
Credit Issued or to be Issued by it, and (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document.

 

11.2                           Notices.  All notices, requests and other
communications shall be in writing and mailed, faxed or delivered, to the
address or facsimile number specified for notices on the signature pages hereof;
or, as directed to the Company or the Administrative Agent, to such other
address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to the Company and the
Administrative Agent.

 

(a)                                  All such notices, requests and
communications shall, when transmitted by overnight delivery, or faxed, be
effective when received, or transmitted in legible form by facsimile machine
(except that, if not faxed during normal business hours for the recipient, shall
be deemed to have been given the opening of business or the next Business Day
for the recipient), respectively, or if mailed, upon the third Business Day
after the date deposited into the U.S. mail, or if delivered by hand, upon
delivery; except that notices pursuant to Article II or Article IX shall not be
effective until actually received by the Administrative Agent.

 

(b)                                 Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Company.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Company to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Company or other Person on account of any action taken or not taken by
the Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice.  The obligation of the Company to repay the Loans shall not be
affected in any way or to any extent by any failure by the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation

 

84

--------------------------------------------------------------------------------


 

which is at variance with the terms understood by the Administrative Agent and
the Lenders to be contained in the telephonic or facsimile notice.

 

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights and
remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights and
remedies than they would otherwise have.

 

11.4                           Costs and Expenses.  The Company shall:

 

(a)                                  whether or not the transactions
contemplated hereby are consummated, pay or reimburse the Administrative Agent
within five Business Days after demand (subject to Section 5.1(d)) for all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Issuing Lender, the Lenders or any of their Affiliates in connection
with the syndications of the extensions of credit hereunder (other than fees
payable to syndicate members) and the development, preparation, delivery,
administration and execution of, and any amendment, supplement, waiver or
modification to (in each case, whether or not consummated), this Agreement, any
Loan Document and any other documents prepared in connection herewith or
therewith, the consummation of the transactions contemplated hereby and thereby,
and the syndication of the credit facilities provided herein, including Attorney
Costs incurred by the any such Person with respect thereto except such costs and
expenses as may be incurred by the assignor Lenders or Assignee under
Section 11.8(c); and

 

(b)                                 pay or reimburse the Administrative Agent,
any other Agent, the Issuing Lender and each Lender within five Business Days
after demand (subject to Section 5.1(d)) for all costs and expenses (including
Attorney Costs) incurred by each of them in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or any other Loan Document (including, but not limited to, the
collection or enforcement of any Note through any legal proceedings) during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).

 

11.5                           Indemnity.  Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold each
Agent-Related Person, the Issuing Lender and each Lender and each of their
respective Affiliates, successors and assignors and its and their respective
officers, directors, employees, counsel, agents, advisors, controlling Persons,
members and attorneys in fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, charges, expenses and disbursements
(including Attorney Costs) and settlement costs of any kind or nature whatsoever
which may at any time (including at any time following repayment of the Loans,
and the termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or

 

85

--------------------------------------------------------------------------------


 

referred to herein, including any of the Loan Documents, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or any Loan
Document, the Loans or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARISE
OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY’S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE
OR MORE OF THEM; provided, however, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent same arise from the gross negligence or willful misconduct of any
Indemnified Person.  No Indemnified Person shall be liable for any damages
arising from the use by unauthorized Persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such Persons or for any special, indirect,
consequential or punitive damages in connection with this Agreement.  All
amounts due under this Section shall be payable not later than thirty (30) days
after written demand therefor.  The agreements in Sections 11.4 and 11.5 shall
survive payment of all other Obligations.

 

11.6                           Payments Set Aside.  To the extent that the
Company makes a payment to the Administrative Agent or the Lenders, or the
Administrative Agent or the Lenders exercise their right of set-off, and such
payment or the proceeds of such set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee,
debtor-in-possession, receiver or any other Person, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent or such Lender upon demand its Pro Rata Share of any
amount so recovered from or repaid by the Administrative Agent or such Lender.

 

11.7                           Successors and Assigns.  This Agreement shall
become effective at the Effective Time after it shall have been executed by the
Company, each Guarantor and the Administrative Agent and after the
Administrative Agent shall have been notified by each Lender and Issuing Lender
that such Lender or Issuing Lender has executed it and thereafter this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

 

11.8                           Assignments, Participations,
Confidentiality, etc.

 

(a)                                  Any Lender may, upon the prior written
consent of the Administrative Agent and the Company (such consent not to be
unreasonably withheld), at any time assign all, or any ratable part of all in a
minimum commitment amount of at least $1,000,000 or in

 

86

--------------------------------------------------------------------------------


 

$1,000,000 increments in excess thereof, of the Loans, the Commitments, and the
other rights and obligations of such Lender hereunder; provided, that no written
consent of the Administrative Agent or the Company is required with respect to
assignments to (i) one or more Eligible Assignees or (ii) an Eligible Assignee
that is an Affiliate of such Lender (each an “Assignee”); provided, however,
that the Company and the Administrative Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Company and the Administrative Agent by such Lender
and the Assignee; (ii) such Lender and its Assignee shall have delivered to the
Company and the Administrative Agent an Assignment and Acceptance in the form of
Exhibit D (“Assignment and Acceptance”) together with any Note or Notes subject
to such assignment and (iii) the assignor Lender or Assignee has paid to the
Administrative Agent a processing and recordation fee in the amount of $3,500.00
(which fee may be  waived or reduced in the sole discretion of the
Administrative Agent), provided, however, that only one such fee shall be
payable in the case of concurrent assignments to Persons that, after giving
effect to such assignments, will be Related Funds.

 

(b)                                 From and after the date that the
Administrative Agent notifies the assignor Lender that it has received an
executed Assignment and Acceptance and payment of the above-referenced
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assignor Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Loan Documents.

 

(c)                                  Within five Business Days after its receipt
of notice by the Administrative Agent that it has received an executed
Assignment and Acceptance and payment of the processing fee, and provided that
it consents to such assignment in accordance with Section 11.8(b), the Company
shall execute and deliver to the Administrative Agent a new Note evidencing such
Assignee’s assigned Loans and Maximum Loan Amount (if such Note is requested by
the Assignee) and, if the assignor Lender has retained a portion of its Loans
and its Commitment, a replacement Note (if such Note is requested by the
assignor Lender) in the principal amount equal to the Maximum Loan Amount
retained by the assignor Lender (such Note to be in exchange for, but not in
payment of, the Note held by such Lender).  Immediately upon each Assignee’s
making its processing fee payment under the Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Lenders’ respective Maximum Loan Amounts and Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitment of the assigning Lender pro tanto.

 

(d)                                 Any Lender may at any time sell to one or
more commercial banks or other Persons not Affiliates of the Company (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender’s obligations under this Agreement shall remain unchanged,
the Originating Lender shall remain a Lender for all purposes hereof and the
other Loan Documents to which

 

87

--------------------------------------------------------------------------------


 

such Originating Lender is a party, and the Participant may not become a Lender
for purposes hereof or for any other of the Loan Documents, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Company and the Administrative Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the
Lenders. In the case of any such participation, the Participant shall not have
any rights under this Agreement, or any of the other Loan Documents (the
Participant’s rights against the Originating Lender in respect of such
participation being those set forth in the agreement creating or evidencing such
participation with such Lender), and all amounts payable by the Company
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.

 

(e)                                  Each Lender agrees to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as “confidential” or “secret” by the Company and
provided to it by the Company or any of its Subsidiaries, or by the
Administrative Agent on such Company’s or Subsidiary’s behalf, under or in
connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents, except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Lender, or (ii) was or becomes
available on a non confidential basis from a source other than the Company,
provided, however, that such source is not bound by a confidentiality agreement
with the Company known to the Lender; provided further, however, that any Lender
may disclose such information (A) at the request or pursuant to any requirement
of any Governmental Authority to which such Lender is subject or in connection
with an examination of such Lender by any such authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender’s
independent auditors and other professional advisors; (G) to any Affiliate of
such Lender, or to any Participant or Assignee, actual or potential, provided
that such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Lenders hereunder; (H) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the Obligations under
this Agreement or surety, reinsurer, guarantee or credit liquidity enhancer; and
(I) as to any Lender, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Company is party or
is deemed party with such Lender.

 

88

--------------------------------------------------------------------------------


 

(f)            Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Notes held by it in
favor of any “Federal Reserve Lender” in accordance with Regulation A of the FRB
or U.S. Treasury Regulation 31 CFR §203.14, and such “Federal Reserve Lender”
may enforce such pledge or security interest in any manner permitted under
applicable law.

 

(g)           Notwithstanding anything to the contrary in Section 11.8(f) or any
other provision of this Agreement or any other Loan Document, any party hereto
or thereto (and each employee, representative, or other agent of such party) may
disclose to any and all Persons, without limitation of any kind, the Tax
treatment and Tax structure of the transactions contemplated herein and therein
and all materials of any kind in each case within the meaning of United States
Treasury Regulation Section 1.6011-4 (including opinions or other Tax analyses)
that are provided to such party relating to such Tax treatment and Tax
structure; provided, however, that with respect to any document or similar item
that in either case contains information concerning Tax treatment or Tax
structure of the transactions contemplated by this Agreement as well as other
information, this Section 11.8(g) shall only apply to such portions of the
document or similar item that relate to such Tax treatment or Tax structure.

 

11.9         Interest.  It is the intention of the parties hereto to comply with
applicable usury laws, if any; accordingly, notwithstanding any provision to the
contrary in this Agreement or any other Loan Document (including any Notes) or
otherwise relating hereto, in no event shall this Agreement, the Notes or any
other Loan Document require or permit the payment, taking, reserving, receiving,
collection, or charging of any sums constituting interest under applicable laws
which exceed the Highest Lawful Rate.  If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans or in any of the Loan Documents or otherwise relating thereto, or in
any communication by the Administrative Agent, the Issuing Lender, or the
Lenders or any other Person to the Company or any other Person, or in the event
all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time under the Loans or any Loan Document shall exceed the Highest Lawful
Rate, then in any such event it is agreed as follows:  (i) the provisions of
this Section 11.9 shall govern and control, (ii) neither any Loan Party nor any
other Person now or hereafter liable for the payment of the Loans shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the Highest Lawful Rate, (iii) any such excess which is or has been
received notwithstanding this Section 11.9 shall be credited against the then
unpaid principal balance of the Loans or, if the Loans have been or would be
paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes, or any other Loan Document and otherwise relating thereto,
and any communication to the Company, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the Highest Lawful Rate as now or hereafter construed by courts
having jurisdiction hereof or thereof.  Without limiting the foregoing, all
calculations of the rate of the interest contracted for, charged, collected,
taken, reserved, or received in connection with the Loans, this Agreement or any
other Loan Document which are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period

 

89

--------------------------------------------------------------------------------


 

of the full term of the Loans, including all prior and subsequent renewals and
extensions, all interest at any time contracted for, charged, taken, collected,
reserved, or received.  The terms of this Section 11.9 shall be deemed to be
incorporated in every document and communication relating to the Notes, the
Loans, any other Credit Extension or any other Loan Document.

 

11.10       Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by a Guarantor under a
Guaranty in respect of a Credit Extension to the Company, the Company shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment subject to the provisions of the
Guaranty executed by such Guarantor.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired.  No failure on the part of the
Company to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Guarantors with respect to any Guaranty,
and each Guarantor shall remain liable for the full amount of the obligation of
the Guarantors under each such Guaranty in accordance therewith.

 

11.11       Automatic Debits of Fees.  With respect to any commitment fee,
arrangement fee, Letter of Credit fee or other fee, or any other cost or expense
(including Attorney Costs) due and payable to the Administrative Agent under the
Loan Documents, the Company hereby irrevocably authorizes the Administrative
Agent, after giving reasonable prior notice to the Company, to debit any deposit
account of the Company with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section 11.11 shall be deemed a set-off.

 

11.12       Notification of Addresses, Lending Offices, Etc.  Each Lender shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

11.13       Counterparts.  This Agreement may be executed in any number of
separate counterparts, no one of which need be signed by all parties; each of
which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Agreement by facsimile
signatures shall be binding upon the parties hereto.

 

90

--------------------------------------------------------------------------------


 

11.14       Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

11.15       No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the Guarantors, the
Lenders, the Administrative Agent, the Administrative Agent-Related Persons and
the Indemnified Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.

 

11.16       Governing Law, Jurisdiction.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.17       Submission To Jurisdiction; Waivers.  Each of the Company and each
Guarantor hereby irrevocably and unconditionally, and shall cause each of their
respective Subsidiaries to irrevocably and unconditionally:

 

(a)           submit, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement against the Company and each Guarantor or its
properties in the courts of any jurisdiction.

 

(b)           waive, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           consent to service of process in the manner provided for notices
herein. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

11.18       Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Company,
the

 

91

--------------------------------------------------------------------------------


 

Guarantors, the Lenders and the Administrative Agent, and supersedes all prior
or contemporaneous agreements and understandings of such Persons, oral or
written, relating to the subject matter hereof and thereof and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in any other Loan Document.

 

11.19       NO ORAL AGREEMENTS.  THIS WRITTEN FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20       Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Company and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Company, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

11.21       WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  THE COMPANY AND EACH
LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY
TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, BEFORE OR AFTER
MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS
DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 11.21.  AS USED IN THIS

 

92

--------------------------------------------------------------------------------


 

SECTION 11.21, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY,
OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS
OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

 

11.22       Amendment and Restatement.

 

(a)           From and after the Effective Time, this Agreement amends and
restates in its entirety the Existing Credit Agreement; the Notes issued under
this Agreement, if any, amend and restate the “Notes” (as defined in the
Existing Credit Agreement) issued under the Existing Credit Agreement; and the
Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence the incurrence by the Company and any other Loan Party of the
“Obligations” under and as defined therein (whether or not such “Obligations”
are contingent as of the Effective Time).  This Agreement and the Notes, if any,
issued do not constitute and shall not be construed to evidence a novation of or
a payment and readvance of any of the “Obligations” (as defined in the Existing
Credit Agreement) heretofore outstanding under the Existing Credit Agreement, it
being the intention of the parties hereto that this Agreement provide for the
terms and conditions of, and the Notes issued, if any, evidence, at such time,
the same “Obligations” as were then outstanding under the Existing Credit
Agreement.  Each Lender shall surrender the “Notes” outstanding on the Effective
Date issued to it under the Existing Credit Agreement.

 

(b)           The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Issuing Lender’s rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the “Obligations”
incurred under the Existing Credit Agreement and the Notes issued thereunder.

 

(c)           The Company reaffirms the Liens granted pursuant to the Existing
Loan Documents to the Administrative Agent for the benefit of the Secured
Parties under the Existing Security Agreement, which Liens shall continue in
full force and effect during the term of this Agreement and any renewals or
extensions thereof and shall continue to secure the Obligations hereunder.

 

(d)           From and after the Effective Time, (i) all references to the
Existing Credit Agreement (or to any amendment, supplement, modification or
amendment and restatement thereof) in the Loan Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, from or after the
Effective Time, all references to this Agreement herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be references
to the Existing Credit Agreement as amended and restated hereby.

 

(e)           This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement, waiver or other modification,
whether or not similar, and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of

 

93

--------------------------------------------------------------------------------


 

the Loan Documents remain in full force and effect unless otherwise specifically
amended by this Agreement or any other Loan Document.

 

11.23       USA PATRIOT Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with said Act.

 

11.24       Acknowledgments.  Each of the Company and each Guarantor hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor the Issuing Lender nor the
other Agents nor any Lender has any fiduciary relationship with or duty to the
Company or any Guarantor arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Administrative
Agent, the Issuing Lender, the other Agents and the Lenders, on one hand, and
the Loan Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Issuing Lender, the other Agents and the Lenders or
among the Loan Parties and the Lenders.

 

11.25       Survival of Representations and Warranties.  All representations and
warranties made by the Borrower and each Guarantor herein, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith, shall be considered to have been relied upon
by the Lenders and shall survive the execution and delivery of this Agreement,
and the making of the Loans and other extensions of credit hereunder, regardless
of any investigation made by the Lenders or on their behalf.  The provisions of
Sections 11.5 and 11.10 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or enforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any Lender.

 

11.26       Release of Collateral and Guarantee Obligations.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Company in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, any Qualified
Derivative Contract Counterparty or any Indemnified Person) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit

 

94

--------------------------------------------------------------------------------


 

consummation of such Disposition in accordance with the Loan Documents;
provided, however,  that the Company shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release (or
such shorter period agreed to by the Administrative Agent), a written request
for release identifying the relevant Collateral being Disposed of in such
Disposition and the terms of such Disposition in reasonable detail, including
the date thereof, the price thereof and any expenses in connection therewith,
together with a certification by the Company stating that such transaction is in
compliance with this Agreement and the other Loan Documents and that the
proceeds of such Disposition will be applied in accordance with this Agreement
and the other Loan Documents.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Security Termination Date, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, any Qualified
Derivative Contract Counterparty, and any Indemnified Person) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Loan Document.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Address for Notice to the Loan Parties:

 

Principal Place of Business and Chief Executive Office:

 

 

 

 

 

370 17th Street, Suite 2950

 

 

Denver, Colorado 80202-1370

 

 

Attention: Chief Financial Officer

 

 

 

 

 

 

 

 

Facsimile No.: (303) 626-8315

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

Fourth Amended and Restated Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Managing Director

 

 

 

 

Address:

Bank of Montreal

 

 

Houston Agency

 

 

700 Louisiana Street

 

 

4400 Bank of America Center

 

 

Houston, Texas 77002

 

 

 

 

Facsimile No.:

(713) 223-4007

 

 

 

 

Attention:

Jim Ducote

 

 

 

 

with a copy to:

 

 

 

 

 

Address:

115 South LaSalle Street

 

 

17th Floor West

 

 

Chicago, Illinois 60603

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

Attention:

Angelina Monarrez

 

 

 

 

Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:

 

 

 

 

Address:

115 South LaSalle Street,

 

 

17th Floor West

 

 

Chicago, Illinois 60603

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

Attention:

Angelina Monarrez

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND

 

A LENDER:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

 

 

 

Address:

711 Louisiana St. Suite 1400

 

 

Houston, Texas 77002

 

 

 

 

Facsimile No.:

(713) 752-2425

 

 

 

 

Attention:

Jay Salitza

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND

 

A LENDER:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ Phillip Ballard

 

Name:

Phillip Ballard

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

600 Washington Blvd.

 

 

Stamford CT 06901

 

 

 

 

Facsimile No.:

203-873-5019

 

 

 

 

Attention:

Loan Operations

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-DOCUMENTATION AGENT AND

 

A LENDER:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Vice President

 

 

 

 

Address:

8115 Preston Road, Suite 500

 

 

Dallas, Texas 75225

 

 

 

 

Facsimile No.:

(214) 414-2610

 

 

 

 

Attention:

KeyBank Energy Group

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-DOCUMENTATION AGENT AND

 

A LENDER:

 

 

 

 

UNION BANK, N.A.

 

 

 

 

By:

/s/ Zachary Kelly

 

Name:

Zachary Kelly

 

Title:

Assistant Vice President

 

 

 

 

Address:

500 North Akard, Suite 4200

 

 

Dallas, Texas 75201

 

 

 

 

Facsimile No.:

214-922-4209

 

 

 

 

Attention:

 

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Stephen Hoffman

 

Name:

Stephen Hoffman

 

Title:

Managing Director

 

 

 

 

Address:

100 Federal Street

 

 

Boston MA 02110

 

 

 

 

Facsimile No.:

617-434-9652

 

 

 

 

Attention:

Stephen Hoffman

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Russell Otts

 

Name:

Russell Otts

 

Title:

Director

 

 

 

 

By:

/s/ Greg Smothers

 

Name:

Greg Smothers

 

Title:

Director

 

 

 

Address:

1200 Smith St., Suite 3100

 

 

Houston, TX 77002

 

 

 

 

Facsimile No.:

713-659-6915

 

 

 

 

Attention:

Greg Smothers/Russell Otts

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

 

By:

/s/ Shirley Ritch

 

Name:

Shirley Ritch

 

Title:

Vice President

 

 

 

 

By:

/s/ Peter Armieri

 

Name:

Peter Armieri

 

Title:

Vice Preesident

 

 

 

 

 

Address:

7 Kenosia Avenue

 

 

Danbury, Connecticut 06810

 

 

 

 

Facsimile No.:

(203) 744-6474

 

 

 

 

Attention:

Shirley Ritch, Vice President

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Kevin Donaldson

 

Name:

Kevin Donaldson

 

Title:

Vice President

 

 

 

 

Address:

1001 17th Street, Suite 1160

 

 

Denver, Colorado 80202

 

 

 

 

Facsimile No.:

(720) 947-7440

 

 

 

 

Attention:

Kevin Donaldson

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

 

By:

/s/ Guy C. Evangelista

 

Name:

Guy C. Evangelista

 

Title:

Senior Vice President

 

 

 

 

Address:

1675 Broadway, Suite 1650

 

 

Denver, Colorado 80202

 

 

 

 

Facsimile No.:

(303) 864-7349

 

 

 

 

Attention:

Guy C. Evangelista

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Rahul Parmar

 

Name:

Rahul Parmar

 

Title:

Associate

 

 

 

 

 

 

 

Address:

Eleven Madison Avenue

 

 

New York, New York 10010

 

 

 

 

Facsimile No.1:

(212) 322-0418

 

 

 

 

Attention:

                          

 

 

 

 

 

 

 

with copy to:

 

 

 

 

 

Address:

Eleven Madison Avenue

 

 

New York, New York 10010

 

 

 

 

Facsimile No.:

(212) 322-0486

 

 

 

 

Attention:

Larcy Naval

 

Venoco Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------